

EXECUTION VERSION


AMENDMENT No. 1, dated as of March 7, 2013 (this “Amendment”), to the Amended
and Restated Term Loan Credit Agreement, dated as of December 9, 2010, by and
among Omnova Solutions Inc., an Ohio corporation (the “Borrower), Deutsche Bank
Trust Company Americas, as Administrative Agent (the “Administrative Agent), the
lenders from time to time party thereto (the “Lenders”) and the other parties
thereto (as amended, restated, amend- ed and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;


WHEREAS, Section 11.11 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents as set forth herein;


WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhib- it A)
has agreed, on the terms and conditions set forth herein, to have its
outstanding Loans (as defined in Exhibit A), if any, either (A) converted into a
like principal amount of Term B-1
Loans (as defined in Exhibit A) effective as of the Amendment No. 1 Effective
Date (as defined below) or (B) prepaid pursuant to the Post-Closing Settlement
Option (as defined below) and (ii) if not all outstanding Loans are converted as
described in clause (i)(A) above, the Additional Term B-1 Lender (as defined in
Exhibit A) has agreed to make an additional Term B-1 Loan in a principal amount
equal to the principal amount of any outstanding Loans that were not converted
into Term B-1 Loans on the Amendment No. 1 Effective Date as described in clause
(i)(A) above, the proceeds of which shall be applied to repay in full such then
outstanding non- converted Loans;


WHEREAS, certain Amendment No. 1 Consenting Lenders have elected to have
100% of the outstanding principal amount of the Loans held by such Lenders
prepaid on the
Amendment No. 1 Effective Date and purchase by assignment a principal amount of
Term B-1
Loans committed to separately (or such lesser amount allocated to such Lender by
the Amend- ment No. 1 Bookrunner) (the “Post-Closing Settlement Option”); and


WHEREAS, Deutsche Bank Securities Inc. is the sole arranger and bookrunner
(the “Amendment No. 1 Bookrunner”) for the Term B-1 Loans;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1. Amendment. The Credit Agreement is, effective as of the Amendment No.
1 Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: dou- ble-underlined text) as set forth in the pages of
the Credit Agreement attached as Exhibit A here- to.



--------------------------------------------------------------------------------



Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date (as
defined be- low), after giving effect to this Amendment, (i) no Default or Event
of Default has occurred and is continuing and (ii) all representations and
warranties made by any Credit Party contained in the Credit Agreement or in the
other Credit Documents are true and correct in all material re- spects with the
same effect as though such representations and warranties had been made on and
as of the date hereof (except (i) where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all mate- rial respects as of such earlier
date and (ii) the representation and warranty contained in Sec-
tion 6.05(a) of the Credit Agreement refers to the most recent financial
statements furnished pur- suant to subsections (a) or (b), respectively, of
Section 7.01 of the Credit Agreement); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Ef- fect” or
similar language shall be true and correct in all respects on the date hereof or
on such earlier date, as the case may be (after giving effect to such
qualification).


Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 1 Effective Date”) that the following conditions
have been satisfied:


(i) Consents. The Administrative Agent shall have received executed signa- ture
pages hereto from Lenders constituting the Required Lenders and each Credit
Party;


(ii) Additional Term B-1 Joinder Agreement. The Administrative Agent, the
Borrower and the Additional Term B-1 Lenders (as defined in Exhibit A) shall
have en- tered into the Additional Term B-1 Joinder Agreement (as defined in
Exhibit A);


(iii) Fees. The Administrative Agent and Amendment No. 1 Bookrunner shall have
received the fees in the amounts previously agreed in writing with the Borrower
by the Amendment No. 1 Bookrunner to be received on the Amendment No. 1
Effective Date pursuant to that certain Engagement Letter, dated as of February
21, 2013 (the “En-
gagement Letter”), and all reasonable and documented expenses required to be
paid or re- imbursed under Section 11.01 of the Credit Agreement for which
invoices have been pre- sented a reasonable period of time prior to the
Amendment No. 1 Effective Date, subject to the provisions of the Engagement
Letter;


(iv) Legal Opinions. The Administrative Agent shall have received opinions of
Frost Brown Todd LLC, special counsel to the Credit Parties and Hodgson Russ
LLP, special New York counsel to the Credit Parties, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and each in
form and substance reasonably satisfactory to the Administrative Agent;


(v) Officer’s Certificate. The Administrative Agent shall have received a cer-
tificate of an Authorized Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) all representations and warranties made by
any Credit Party con- tained in the Credit Agreement or in the other Credit
Documents are true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment No. 1 Effective Date (except
(i) where such





--------------------------------------------------------------------------------



representations and warranties expressly relate to an earlier date, in which
case such rep- resentations and warranties were true and correct in all material
respects as of such earlier date and (ii) the representation and warranty
contained in Section 6.05(a) of the Credit Agreement refers to the most recent
financial statements furnished pursuant to subsec- tions (a) or (b),
respectively, of Section 7.01 of the Credit Agreement); provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Ef- fect” or similar language shall be true and correct in all respects
on the Amendment No. 1
Effective Date or on such earlier date, as the case may be (after giving effect
to such qualification) and (b) no Default shall have occurred and be continuing;


(vi) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amend- ments thereto, of each Credit Party, certified, if applicable, as of
a recent date by the Sec- retary of State of the state of its organization, and
a certificate as to the good standing (where relevant) of each Credit Party as
of a recent date, from such Secretary of State or similar Governmental Authority
(or a certification from each Credit Party that there have been no changes to
the certificate or articles of incorporation or organization, including all
amendments thereto, that were delivered to the Administrative Agent on the
Closing Date) and (ii) a certificate of an Authorized Officer of each Credit
Party dated the Amendment No. 1 Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Credit Party as in effect on the Amendment
No. 1 Effective Date (or a certification from each Credit Party that there have
been no changes to the by-laws or operating (or limited liability company)
agreement, including all amendments thereto, that were deliv- ered to the
Administrative Agent on the Closing Date) and (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
equiva- lent governing body) of such Credit Party authorizing the execution,
delivery and per- formance of the Credit Documents to which such Person is a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect;


(vii) Real Estate Matters. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency flood hazard deter-
mination with respect to each Mortgaged Property (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Party relating thereto) if any Mortgaged Property is
located in a special flood haz- ard area, evidence of flood insurance as and to
the extent required under Sections 7.03(c) of the Credit Agreement; and


(viii) Notice. The Borrower shall have provided the Administrative Agent with a
No- tice of Borrowing substantially in the form of Exhibit A to the Credit
Agreement no later than 12
Noon (New York time) one Business Day prior to the Amendment No. 1 Effective
Date with re-
spect to the borrowing of Term B-1 Loans on the Amendment No. 1 Effective Date
(which notice shall be sufficient regardless of any provision in the Credit
Agreement).


Section 4. Post-Closing Covenant. Within 60 days after the Amendment



--------------------------------------------------------------------------------



No. 1 Effective Date (or such later date as the Administrative Agent may agree
in its sole discre-


tion), the Credit Parties will take any actions deemed reasonably advisable
(including based on the advice of counsel (which may be counsel to a Credit
Party)) by the Administrative Agent or Collateral Agent due to this Amendment to
preserve or continue the perfection of liens and secu- rity interests granted
prior to the date hereof securing the Obligations, including without limita-
tion any amendments to real property mortgages, date-down or modification
endorsements to the title policies insuring such mortgages (to the extent
available in the applicable jurisdictions at commercially reasonable rates)
and/or title searches, and opinions of counsel with respect there- to.
Notwithstanding anything to the contrary, the applicable Credit Party shall not
be required to comply with the requirements set forth in this Section 4 with
respect the Mortgaged Property lo- cated in Mississippi, which is currently in
the process of being sold. If said Mortgaged Property
is not sold by December 31, 2013, then the applicable Credit Party shall have
sixty (60) days to comply with the requirements set forth in this Section 4.


Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 6. Applicable Law.


(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


(b) Each party hereto hereby irrevocably and unconditionally:


(i) submits for itself and its property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect there- of, to the non-exclusive general jurisdiction of the Supreme
Court of the State of New York, New York County, located in the Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;


(ii) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such ac- tion or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(iii) agrees that service of process in any such action or proceeding may be ef-
fected by mailing a copy thereof by registered or certified mail (or any
substantially simi- lar form of mail), postage prepaid, to the applicable party
at its respective address set
forth in the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;



--------------------------------------------------------------------------------





(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdic- tion; and


(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 6 or in Section 11.08 of the Credit Agreement any special, exemplary,
punitive or consequen- tial damages.


Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 8. Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collat- eral Agent, in each case under
the Credit Agreement or any other Credit Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Credit Party reaffirms its obligations under the Credit Documents
to which it is party and the grant of its Liens on the Collateral made by it
pursuant to the Collateral Docu- ments. This Amendment shall constitute a Credit
Document for purposes of the Credit Agree- ment and from and after the Amendment
No. 1 Effective Date, all references to the Credit Agreement in any Credit
Document and all references in the Credit Agreement to “this Agree- ment,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amend- ment. Each of the Credit Parties hereby consents to this
Amendment and confirms that all obli- gations of such Credit Party under the
Credit Documents to which such Credit Party is a party shall continue to apply
to the Credit Agreement as amended hereby.


Section 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HERE- BY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICA- BLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PRO- CEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR AT-
TORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHER- WISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFI- CATIONS IN THIS SECTION.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




[ex10331.jpg]




























































[Signature Page to Amendment]









--------------------------------------------------------------------------------









[ex10332.jpg]










































[Signature Page to Amendment]





--------------------------------------------------------------------------------



[ex10333.jpg]






























































[Signature Page to Amendment]





--------------------------------------------------------------------------------



[ex10334.jpg]




































[Signature Page to Amendment]





--------------------------------------------------------------------------------



The undersigned Lender hereby consents to this Amendment and to its Loans, if
any, being con- verted to Term B-1 Loans on the Amendment No. 1 Effective Date
as set forth below:


Conversion of all Loans


to convert 100% of the outstanding principal amount of the Loans held by such
Lender into Term B-1 Loans in a like principal amount.


Post-Closing Settlement Option


to have 100% of the outstanding principal amount of the Loan held by such Lender
pre- paid on the Amendment No. 1 Effective Date and purchase by assignment a
principal amount of Term B-1 Loans committed to separately by the undersigned
(or such lesser amount allocated to such Lender by the Amendment No. 1
Bookrunner).








Existing principal amount of Loans held by the undersigned Lender immediately
prior to the Amendment No. 1 Effective Date: $_ .1








, (Name of Institution)




By:
Name:

Title:




[If a second signature is necessary:




By:
Name:

Title:


















1 For informational purposes only.








[Signature Page to Amendment]





--------------------------------------------------------------------------------









EXHIBIT A








AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT


among


OMNOVA SOLUTIONS INC.,






VARIOUS LENDERS


and


DEUTSCHE BANK TRUST COMPANY AMERICAS, as ADMINISTRATIVE AGENT
and
COLLATERAL AGENT




Dated as of May 22, 2007 and
Amended and Restated on December 9, 2010
and
Further amended on March 7, 2013




$200,000,000




DEUTSCHE BANK SECURITIES INC. and J.P. MORGAN SECURITIES LLC,
as JOINT LEAD ARRANGERS and JOINT BOOKRUNNING MANAGERS
as AMENDMENT NO. 1 LEAD ARRANGER








Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005






1082260





--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


SECTION 1. Definitions and Accounting Terms; Effect of Restatement


1.01 Defined
Terms.....................................................................................................................
1
1.02 Effect of
Restatement........................................................................................................
28


SECTION 2. Amount and Terms of Credit


2.01 The
Commitments.............................................................................................................
28
2.02 Minimum Amount of Each Borrowing
............................................................................. 29
2.03 Notice of Borrowing
.........................................................................................................
29
2.04 Disbursement of Funds
.....................................................................................................
29
2.05 Notes
.................................................................................................................................
30
2.06
Conversions.......................................................................................................................
30
2.07 Pro Rata Borrowings
.........................................................................................................
31
2.08
Interest...............................................................................................................................
31
2.09 Interest
Periods..................................................................................................................
32
2.10 Increased Costs, Illegality, etc.
.....................................................................................
3233
2.11 Compensation
...................................................................................................................
34
2.12 Change of Lending
Office.............................................................................................
3435
2.13 Replacement of
Lenders....................................................................................................
35
2.14 Limitations on Additional Amounts, etc.
.......................................................................... 35
2.15 Incremental Term Commitments
......................................................................................
36


SECTION 3. Fees; Reductions of Commitment


3.01 Agent Fees
........................................................................................................................
37
3.02 Mandatory Reduction of
Commitments............................................................................
37


SECTION 4. Prepayments; Payments; Taxes


4.01 Voluntary Prepayments
.....................................................................................................
37
4.02 Mandatory Repayments
....................................................................................................
38
4.03 Method and Place of Payment
..........................................................................................
40
4.04 Net Payments;
Taxes.....................................................................................................
4041


SECTION 5. Conditions Precedent to Restatement Effective Date


SECTION 6. Representations and Warranties


6.01
Status.................................................................................................................................
48
6.02 Power and Authority
.........................................................................................................
48
6.03 No
Violation......................................................................................................................
48
6.04 Governmental Approvals
..............................................................................................
4849
6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
............................................................................................................
49
6.06
Litigation...........................................................................................................................
50
6.07 True and Complete
Disclosure..........................................................................................
50





--------------------------------------------------------------------------------



Page


6.08 Use of Proceeds; Margin
Regulations...............................................................................
50
6.09 Tax Returns and
Payments................................................................................................
51
6.10 ERISA; Foreign Pension Plans
.........................................................................................
51
6.11 The Security Documents
...............................................................................................
5152
6.12 Properties; No Recovery Event
.........................................................................................
52
6.13 Capitalization
................................................................................................................
5253
6.14 Subsidiaries
.......................................................................................................................
53
6.15 Compliance with Statutes, etc.
..........................................................................................
53
6.16 Investment Company
Act..................................................................................................
53
6.17 Environmental
Matters......................................................................................................
53
6.18 Labor Relations
.................................................................................................................
54
6.19 Patents, Licenses, Franchises and Formulas
..................................................................... 54
6.20
Indebtedness......................................................................................................................
54
6.21 Representations and Warranties in
Documents................................................................. 54
6.22 Insurance
.......................................................................................................................
5455
6.23 Anti-Terrorism
Laws.....................................................................................................
5455


SECTION 7. Affirmative Covenants


7.01 Information
Covenants......................................................................................................
55
7.02 Books, Records and Inspections
.......................................................................................
57
7.03 Maintenance of Property; Insurance
.............................................................................
5758
7.04 Maintenance of Existence; Intellectual Property
.............................................................. 58
7.05 Compliance with Statutes, etc.
..........................................................................................
58
7.06 Compliance with Environmental Laws
......................................................................... 5859
7.07 ERISA
...............................................................................................................................
59
7.08 End of Fiscal Years; Fiscal
Quarters.................................................................................
60
7.09 Performance of Obligations
..............................................................................................
60
7.10 Payment of
Taxes..............................................................................................................
60
7.11 Additional Security; Further Assurances
.......................................................................... 60
7.12 Ownership of Subsidiaries
................................................................................................
61
7.13 Use of
Proceeds.............................................................................................................
6162
7.14 Maintenance of Company
Separateness........................................................................
6162
7.15 Deposit Accounts
..............................................................................................................
62
7.16 Post-Closing Obligations
..................................................................................................
62


SECTION 8. Negative Covenants


8.01
Liens..................................................................................................................................
63
8.02 Consolidation, Merger, Sale of Assets, etc.
...................................................................... 66
8.03 Dividends
..........................................................................................................................
68
8.04
Indebtedness..................................................................................................................
6869
8.05 Advances, Investments, Loans, Purchase of
Assets...................................................... 7071
8.06 Transactions with Affiliates
..............................................................................................
73
8.07 Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Agreements; etc.
..........................................................................................
7374
8.08 Limitation on Certain Restrictions on Subsidiaries
.......................................................... 74
8.09 Limitation on Issuance of Equity
..................................................................................
7475
8.10 Business
........................................................................................................................
7475





--------------------------------------------------------------------------------



Page


8.11 Limitation on the Creation of Subsidiaries
................................................................... 7475
8.12 Multiemployer Plans
.........................................................................................................
75
8.13 Financial
CovenantsCovenant...........................................................................................
75


SECTION 9. Events of Default


9.01 Payments
...........................................................................................................................
76
9.02 Representations, etc.
.........................................................................................................
76
9.03
Covenants..........................................................................................................................
76
9.04 Default Under Other Agreements
.................................................................................
7776
9.05 Bankruptcy, etc.
................................................................................................................
77
9.06 ERISA
...............................................................................................................................
77
9.07 Security Documents
..........................................................................................................
77
9.08
Guarantees.....................................................................................................................
7877
9.09 Judgments
.....................................................................................................................
7877
9.10 Change of Control
.........................................................................................................
7877
9.11 ABL/Term Loan Intercreditor Agreement
........................................................................ 78


SECTION 10. The Administrative Agent


10.01 Appointment
.....................................................................................................................
78
10.02 Nature of Duties
............................................................................................................
7978
10.03 Lack of Reliance on the Administrative Agent
................................................................. 79
10.04 Certain Rights of the Administrative
Agent.................................................................. 8079
10.05
Reliance.........................................................................................................................
8079
10.06 Indemnification
.............................................................................................................
8079
10.07 The Administrative Agent in Its Individual Capacity
....................................................... 80
10.08 Holders
..........................................................................................................................
8180
10.09 Resignation by the Administrative Agent
..................................................................... 8180


SECTION 11. Miscellaneous


11.01 Payment of Expenses,
etc..................................................................................................
81
11.02 Right of
Setoff...................................................................................................................
82
11.03 Notices
..........................................................................................................................
8382
11.04 Benefit of Agreement; Assignments; Participations
......................................................... 83
11.05 No Waiver; Remedies
Cumulative................................................................................
8584
11.06 Payments Pro Rata
............................................................................................................
85
11.07 Calculations; Computations
..............................................................................................
85
11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL
....................................................................................
8685
11.09 Counterparts
..................................................................................................................
8786
11.10 Headings Descriptive
....................................................................................................
8786
11.11 Amendment or
Waiver..................................................................................................
8786
11.12 Confidentiality
..............................................................................................................
8988
11.13 Register
.............................................................................................................................
89
11.14 USA Patriot Act
............................................................................................................
9089
11.15 Survival
.........................................................................................................................
9089
11.16 Interest Rate Limitation
................................................................................................
9089





--------------------------------------------------------------------------------





SCHEDULES


Schedule 1.01(a) Commitments Schedule 1.01(b) Lender Addresses Schedule 1.01(c)
Eliokem Reorganization Schedule 5(j)(vi) Existing Indebtedness
Schedule 5(r) New Mortgaged Properties
Schedule 5(s) Existing Mortgaged Properties
Schedule 6.12 Real Property
Schedule 6.13 Capitalization Schedule 6.14(a) Subsidiaries Schedule 6.18 Labor
Contracts Schedule 6.22 Insurance Schedule 8.01 Existing Liens
Schedule 8.05 Existing Investments


EXHIBITS


Exhibit A Form of Notice of Borrowing
Exhibit B Form of Note
Exhibit C Form of Section 4.04(b)(ii) Certificate
Exhibit D Form of Opinion of Frost Brown Todd LLC Exhibit E Form of Officers’
Certificate
Exhibit F Form of Pledge Agreement* Exhibit G Form of Security Agreement*
Exhibit H Form of Subsidiary Guarantee*
Exhibit I Form of Intercompany Note
Exhibit J Form of Assignment and Assumption Agreement
Exhibit K Form of ABL/Term Loan Intercreditor Agreement
Exhibit L Form of Solvency Certificate
Exhibit M Form of Incremental Term Commitment Agreement
Exhibit N Form of Joinder Agreement
Exhibit O Form of Lender Addendum






































* For each Exhibit marked with an asterisk, the corresponding exhibit from the
Original Credit
Agreement shall continue to apply.





--------------------------------------------------------------------------------



AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of May
22, 2007 and2007, amended and restated as of December 9, 2010 and further
amended on March 7, 2013, among OMNOVA SOLUTIONS INC., an Ohio corporation (the
“Company”), the Lenders party hereto
from time to time and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent
and Collateral Agent (all capitalized terms used herein and defined in Section 1
are used herein as therein defined).


W I T N E S S E T H :


WHEREAS, the Company, the Lenders (under and as defined in the Original Credit
Agreement) and Deutsche Bank Trust Company Americas are parties to a Credit
Agreement, dated as of May 22, 2007 (as amended by Amendment No. 1, dated as of
October 21, 2010, the “Original Credit Agreement”);


WHEREAS, the Required Lenders (under and as defined in the Original Credit
Agreement) have consented to the amendment and restatement of the Original
Credit Agreement on the terms set forth herein;


WHEREAS, pursuant to the Sale and Purchase Agreement dated November 22, 2010
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among the Company, and the respective owner of each ordinary share of Eliokem
International, a French société par actions simplifiée (together with its
Subsidiaries, the “Acquired Business”), the Company will acquire all of the
Acquired Business Stock (as hereinafter defined) of the Acquired Business (the
“Acquisition”), with the Acquired Business becoming a direct, Wholly-Owned
Subsidiary of the Company;


WHEREAS, the Company has requested that immediately upon the consummation of the
Acquisition, the Term Lenders lend to the Company $200,000,000 to pay to the
holders of the Acquired Business Stock a portion of the cash consideration for
the Acquired Business Stock, to finance a portion of the Refinancing, to pay
transaction fees and expenses and to provide ongoing working capital and for
other general corporate purposes of the Company and its Subsidiaries; and


WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Company the senior secured term
loan facility provided for herein;


NOW, THEREFORE, IT IS AGREED:


SECTION 1. Definitions and Accounting Terms; Effect of Restatement.


1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):






Agreement.

“ABL Borrowing Availability” shall mean “Availability” as defined in the ABL
Credit





“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of December
9,
2010, as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, by and among the Company, certain of the
Company’s Subsidiaries from time to time party



--------------------------------------------------------------------------------



thereto, the lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as the administrative
agent, providing for the making of ABL Loans and the issuance of ABL Letters of
Credit, as it may be


refinanced from time to time in accordance with the terms hereof pursuant to
Indebtedness which constitutes a Permitted Refinancing ABL Credit Facility.






Agreement.

“ABL Credit Documents” shall mean the “Loan Documents” as defined in the ABL
Credit









Agreement.

“ABL Letters of Credit” shall mean the Letters of Credit as defined in the ABL
Credit





“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement.


“ABL Security Documents” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement and certain other documents executed in connection
therewith.






5.02(j).

“ABL/Term Loan Intercreditor Agreement” shall have the meaning provided in
Section





“Acquired Business” shall have the meaning specified in the recitals hereto.


“Acquired Business Existing Indebtedness” shall mean (i) that certain senior
facility agreement dated as of October 10, 2006, as amended, restated,
supplemented or otherwise modified from time to time, between the Acquired
Business and Société Générale as security agent and issuing bank; (ii) that
certain mezzanine facility agreement dated as of October 10, 2006, as amended,
restated, supplemented or otherwise modified from time to time, between the
Acquired Business and Société Générale as agent and security agent and (iii) the
Acquired Business’s 10.0% Convertible Bonds.


“Acquired Business Stock” shall mean the “Acquired Securities” as defined in the
Acquisition Agreement.


“Acquisition” shall have the meaning specified in the recitals hereto.
“Acquisition Agreement” shall have the meaning specified in the recitals hereto.
“Additional Mortgage” shall have the meaning provided in Section 7.11(a).
“Additional Mortgaged Property” shall have the meaning provided in Section
7.11(a).
“Additional Term B-1 Commitment” means, with respect to the Additional Term B-1



--------------------------------------------------------------------------------



Lender, its commitment to make a Term B-1 Loan on the Amendment No. 1 Effective
Date in an amount equal to the aggregate principal amount of Loans outstanding
immediately prior to the effectiveness of
Amendment No. 1 minus the aggregate principal amount of the Converted Term B
Loans of all Lenders.


“Additional Term B-1 Joinder Agreement” means the joinder agreement, dated the
Amendment No. 1 Effective Date, by and among the Company, the Administrative
Agent and the Additional Term B-1 Lender.


“Additional Term B-1 Lender” means the Person identified as such in the
Additional Term
B-1 Joinder Agreement.


“Additional Term B-1 Loan” has the meaning provided in Section 2.01.





--------------------------------------------------------------------------------



“Adjusted Working Capital” at any time shall mean Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities.


“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 10.09.


“Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 10% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything herein to the contrary, the Agents and the Lenders
shall be deemed not to be an Affiliate of the Company or any of its
Subsidiaries.


“Agent” shall mean the Administrative Agent and the Collateral Agent.


“Agreement” shall mean this Amended and Restated Term Loan Credit Agreement, as
amended by Amendment No. 1, and as modified, supplemented, amended, restated,
extended, renewed, refinanced or replaced from time to time.






2013.

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of March 7,





“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.


“Amendment No. 1 Effective Date” means the first Business Day on which all
conditions precedent set forth in Section 3 of Amendment No. 1 are waived or
satisfied.


“Anti-Terrorism Laws” shall mean any law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C.
§ 1 et seq., as amended) and Executive Order 13224 (effective September 24,
2001).


“Applicable Margin” shall mean a percentage per annum equal to: (a) for
Eurodollar Rate
Loans, 3.00% and (b) for Base Rate Loans, 2.00%.


(a) until delivery of financial statements for the fiscal quarter ending
February 28, 2011, (A) for Eurodollar Rate Loans, 4.00% and (B) for Base Rate
Loans, 3.00%, and (b) thereafter, the percentages per annum set forth in the
table below, based upon the Net Leverage Ratio as set forth in the most recent
officers’ certificate received by the Administrative Agent pursuant to Section
7.01(d):





--------------------------------------------------------------------------------



Pricing Level
Net Leverage Ratio
Eurodollar Margin
Base Rate Margin


1


≥2.75:1


4.00%


3.00%






--------------------------------------------------------------------------------



2 < 2.75:1 3.75% 2.75%








With respect to clause (b) above, any increase or decrease in the Applicable
Margin resulting from a change in the Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date an officers’
certificate is delivered pursuant to Section 7.01(d); provided that at the
option of the Administrative Agent or Lenders holding a majority of the then
outstanding Loans, the Applicable Margin for Loans shall be determined by
reference to Pricing Level 1 as of the first Business Day after the date on
which an officers’ certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such officers’ certificate is so delivered (and thereafter the Applicable Margin
shall be otherwise determined in accordance with clause (b)).


In the event that any financial statements under Section 7.01 or an officers’
certificate is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to a higher Applicable Margin for any period (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (i) the
Borrower shall promptly (and in no event later than five (5) Business Days
thereafter) deliver to the Administrative Agent a correct officers’ certificate
for such Applicable Period, (ii) the Applicable Margin shall be determined by
reference to the corrected officers’ certificate (but in no event shall the
Lenders owe any amounts to the Borrower), and (iii) the Borrower shall pay to
the Administrative Agent promptly upon demand (and in no event later than five
(5) Business Days after demand) any additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the rate set forth in Section
2.08(c)), at any time prior to the date that is five (5) Business Days following
such demand.


“Approved Bank” shall have the meaning provided in the definition of “Cash
Equivalents.”


“Asian Latex Businesses” shall mean those businesses in Asia with which the
Company or any of its Subsidiaries shall have entered into joint venture or
similar agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.


“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person other than the Company or any of its
Wholly-Owned Subsidiaries of any asset (including, without limitation, any sale,
transfer or other disposition, or issuance, of capital stock or other equity
interests or securities of a Subsidiary or another Person), of the Company or
any of its Subsidiaries, other than any sale, transfer or disposition permitted
by Sections 8.02(i), (ii) (but only to the extent provided in such Section
8.02(ii)), (iv), (vi), (viii), (ix), (x), (xi), (xii), or (xiii).


“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).


“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or the General Counsel of such Credit Party or any
other officer or employee of such Credit Party which is designated in writing to
the Administrative Agent by any of the foregoing officers of such Credit Party
as being authorized to give such notices under this Agreement.



--------------------------------------------------------------------------------





“Bankruptcy Code” shall have the meaning provided in Section 9.05.


“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


“Base Rate” at any time shall mean the highest of (i) the rate which is 1/2 of
1% in excess of the overnight Federal Funds Rate, (ii) the Eurodollar Rate
applicable for an Interest Period of one month plus 1.00% and (iii) the Prime
Lending Rate; provided that the Base Rate shall not be less than 2.752.25%.


“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the
Company at the time of the incurrence thereof or conversion thereto.


“Borrower Notice Office” shall mean 175 Ghent Road, Fairlawn, Ohio 44333, Attn:
Chief Financial Officer, Phone: 330-869-4232, Fax: 330-869-4544; with a copy to
175 Ghent Road, Fairlawn, Ohio 44333, Attn: General Counsel, Phone:
330-869-4250, Fax: 330-869-4410.


“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders,
on a given date (or resulting from a conversion or conversions on such date,
including the conversion of Converted Term B Loans on the Amendment No. 1
Effective Date pursuant to Section 2.01) and, in the case of Eurodollar Loans,
having the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.


“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.


“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between lenders in
the London interbank Eurodollar market.


“Capital Expenditures” shall mean, with respect to any fiscal period of the
Company, all payments made in such period in respect of the cost of any fixed
asset or improvement, or replacement, substitution or addition thereto, which
has a useful life of more than one year, including without limitation, those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service charges and, without duplication,
the amount of Capitalized Lease Obligations incurred by the Company with respect
to such fiscal period.





--------------------------------------------------------------------------------



“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations which, under generally accepted accounting principles, are or
will be required to be capitalized on the books of such Person, in each case
taken at the amount thereof accounted for as indebtedness in accordance with
such principles.


“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations, partnership, membership or other
equivalents of or interests in (however designated) the equity of such Person,
including any common stock and preferred stock, but excluding any debt
securities and debt securities convertible into such equity.


“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six months after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.


“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Company or any of its Subsidiaries from such Asset
Sale.


“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.






Code.

“CFC” shall mean a Person that is a controlled foreign corporation under Section
957 of the





“Change in Law” shall have the meaning provided in Section 2.10(a)(ii).


“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall have acquired
beneficial ownership (within the meaning of Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of 35% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstances or (ii) any “change of
control” or similar event shall occur under the ABL Credit Documents.





--------------------------------------------------------------------------------



“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.


“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties, all Additional Mortgaged Properties and all cash and Cash
Equivalents delivered as collateral pursuant to Sections 4.02 or 7.11 hereof.


“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents or any
successor thereto, or any Affiliate thereof to the extent acting as mortgagee
for the Secured Creditors pursuant to any Mortgage in respect of Real Property
owned by the Company and/or its Subsidiaries.


“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a), directly below the column entitled
“Commitment,” as the same may be terminated pursuant to Section 3 or 9, as
applicable.means, (1) with respect to an Amendment No. 1
Consenting Lender, an amount equal to the aggregate principal amount of such
Amendment No. 1
Consenting Lender’s Converted Term B Loans which such Lender has elected to
exchange for an equal aggregate principal amount of Term B-1 Loans on the
Amendment No. 1 Effective Date, as evidenced by
such Lender executing and delivering a counterpart to Amendment No. 1, or such
lesser amount as indicated on such Amendment No. 1 Consenting Lender’s
counterpart to Amendment No. 1, and (2) with
respect to each Additional Term B-1 Lender, its obligation to make a Term B-1
Loan to the Borrower pursuant to Section 2.01, and in the case of each of
clauses (1) and (2), in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from
time to time in accordance with this Agreement. The aggregate amount of the Term
B-1 Commitments set forth in clauses (1) and (2) hereof shall equal
$195,500,000.


“Company” shall have the meaning provided in the first paragraph of this
Agreement.


“Company Existing Indebtedness” shall mean (i) the Original Credit Agreement and
(ii) that certain Amended and Restated Credit Agreement, dated as of May 22,
2007 among the Company, the lenders party thereto from time to time, and
JPMorgan Chase Bank, N.A., as Agent for the Lenders, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.


“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated October, 2010 relating to the Transaction.


“Consolidated Cash Interest Expense” shall mean with respect to the Company and
its Subsidiaries for any period, Consolidated Interest Expense for such period,
less the sum of (without duplication and to the extent, but only to the extent,
included in the determination of Consolidated Interest Expense for such period):
(i) amortization of debt discount and debt issuance fees and (ii) pay-in-kind
interest or other non-cash interest expense.


“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Company and its Subsidiaries excluding current assets of
discontinued operations and current tax assets.





--------------------------------------------------------------------------------



“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Company and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein and current liabilities of discontinued operations and current
tax liabilities.


“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income for such period plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:


(1) Consolidated Fixed Charges;


(2) income tax expense determined on a consolidated basis in accordance with
GAAP;






GAAP;

(3) depreciation expense determined on a consolidated basis in accordance with




GAAP;

(4) amortization expense determined on a consolidated basis in accordance with





(5) amounts attributable to minority interest;


(6) any extraordinary non-cash charge (including any impairment charge or asset
write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);


(7) all costs and expenses arising from or related to the issuance of the Senior
Notes, the incurrence of the Credit Documents and the ABL Credit Documents and
the Acquisition;


(8) non-cash stock compensation, including any non-cash expenses arising from
stock options, stock grants or other equity-incentive programs, the granting of
stock appreciation rights and similar arrangements;


(9) to the extent the related loss is not added back in calculating such
Consolidated Net
Income, proceeds of business interruption insurance policies to the extent of
such related loss;


(10) cash charges related to the Jeannette flood not to exceed $600,000, a
Thailand customs duty claim not to exceed $800,000, the Uniroyal settlement not
to exceed $300,000 and to the Columbus, Mississippi strike not to exceed
$6,000,000 in the aggregate;


(11) one-time cash charges associated with plant closures, strikes and other
restructuring charges, in all cases not exceeding $6,000,000 in the aggregate
prior to the Final Maturity Date (excluding any such charges pursuant to the
Transaction);



--------------------------------------------------------------------------------





(12) to the extent non-recurring and not capitalized, any fees, costs and
expenses of the Company and its Subsidiaries incurred as a result of Permitted
Acquisitions, Investments, Asset Sales permitted hereunder and the issuance,
repayment or amendment of equity interests or Indebtedness permitted hereunder
(in each case, whether or not consummated);


(13) any non-cash impairment charges or asset write-off or write-down resulting
from the application of Statement of Financial Accounting Standards No. 142 or
Statement of Financial Accounting Standards No. 144, and the amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards No.
141 or any related subsequent Statement of Financial Accounting Standards or
Accounting Standards Codification; and


(14) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;


provided that Consolidated EBITDA shall be reduced by the following:


(a) all non-cash items increasing such Consolidated Net Income (excluding (x)
any non-cash item to the extent that it represents an accrual of cash receipts
to be received in a subsequent period, (y) income from pension plans, retiree
health plans and adjustments to
last-in-first-out reserves and (z) the amount attributable to minority
interests);


(b) any non-recurring gains; and


(c) amounts paid in cash as dividends or other distributions to holders of
minority interests;


provided, further, that for the purposes of determining the Interest Coverage
Ratio, Net Leverage Ratio and Senior Secured Net Leverage Ratio, (a) any gain or
loss arising from extraordinary items, as determined in accordance with GAAP, or
(b) from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and other
non-recurring charges not to exceed $5,000,000 for any 12 month period for all
such items in the aggregate, shall not be included in the calculation of
Consolidated EBITDA related thereto.






duplication) of:

“Consolidated Fixed Charges” shall mean, with respect to any period, the sum
(without





(1) the interest expense of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
including, without limitation:


(a) amortization of debt issuance costs and debt discount;


(b) the net payments, if any, under Interest Rate Protection Agreements
(including amortization of discounts);





--------------------------------------------------------------------------------



(c) the interest portion of any deferred payment obligation; (d) accrued
interest;
(e) commissions, discounts and other fees and charges incurred in respect of
letters of credit or bankers acceptance financings;


(2) the interest component of the Capital Lease Obligations paid or accrued
during such period;


(3) all interest capitalized during such period; (4) the product of:
(a) the amount of all dividends on any series of preferred stock of the Company
and the Subsidiaries (other than dividends paid in Qualified Stock and other
than dividends paid to the Company or to a Subsidiary) paid, accrued or
scheduled to be paid or accrued during such period; and


(b) a fraction, the numerator of which is one and the denominator of which is
one minus then current effective consolidated Federal, state and local tax rate
of the Company, expressed as a decimal.


Consolidated Fixed Charges will exclude non-cash interest on any convertible or
exchangeable notes that exists by virtue of the bifurcation of the debt and
equity components of convertible or exchangeable notes and the application FASB
Staff Position APB 14-1 or any similar provision. Clauses (1), (2) and (3) of
this definition, as modified by this final paragraph, shall be “Consolidated
Interest Expense.”


“Consolidated Interest Expense” shall have the meaning set forth in the
definition of
“Consolidated Fixed Charges.”


“Consolidated Net Debt” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii) and (vii)
of the definition of Indebtedness and (iii) all Contingent Obligations of the
Company and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii), in each case net of
cash, Cash Equivalents and restricted cash on hand; provided that (x) the
aggregate amount available to be drawn (i.e., unfunded amounts) under all
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations issued for the account of the Company or any of its
Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness” and
(y) the amount of Indebtedness in respect of the Interest Rate Protection
Agreements and Other Hedging Agreements shall be at any time the unrealized net
loss position, if any, of the Company and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.


“Consolidated Net Income” shall mean , for any period, the net income (or loss)
of the Company and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:


(1) any extraordinary gains (net of taxes, fees and expenses relating to the
transaction giving rise thereto) or losses or expenses;



--------------------------------------------------------------------------------





(2) any net income or loss of any Person if such Person is not a Subsidiary,
except Consolidated Net Income shall be increased by the amount of cash actually
distributed by such Person during such period to the Company or a Subsidiary as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Subsidiary, to the limitations contained in clause (3)
below);


(3) solely for the purposes of determining the amount available for Restricted
Payments under clause (b) of the definition of “Permitted Dividend Amount,” the
net income of any Subsidiary to the extent that the declaration of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted, directly or indirectly, without prior approval (that has not been
obtained), pursuant to the terms of its charter or any agreement, instrument and
governmental regulation applicable to such Subsidiary or its stockholders;


(4) any gain or loss realized upon any Asset Sale (net of taxes, fees and
expenses relating to the transaction giving rise thereto);


(5) any net after-tax income or loss from discontinued operations; and


(6) any gain or loss realized as a result of the cumulative effect of a change
in accounting principles.


“Consolidated Net Senior Secured Debt” shall mean, at any time of determination,
all Indebtedness of the Company and its Subsidiaries secured by a Lien on any
assets of the Company and its Subsidiaries, net of cash, Cash Equivalents and
restricted cash on hand.


“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total assets of the Credit Parties on a consolidated basis less the sum of (a)
the goodwill, net, and other intangible assets and (b) all current liabilities,
in each case, reflected on the most recent consolidated balance sheet required
to be delivered pursuant to Section 7.01(a) or (b), determined on a consolidated
basis in accordance with GAAP.


“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.


“Converted Loan” shall mean with respect to any Lender on the Restatement
Effective Date, the portion, if any, of such Lender’s Original Loan that such
Lender has consented to have converted to an Extended Loan on the Restatement
Effective Date pursuant to Section 2.01(a)..





--------------------------------------------------------------------------------



“Converted Term B Loans” means each Loan held by an Amendment No. 1 Consenting
Lender on the Amendment No. 1 Effective Date immediately prior to the
effectiveness of Amendment No.
1; provided that the term “Converted Term B Loans” shall exclude the Loans held
by any Amendment No.
1 Consenting Lender that has elected the Post-Closing Settlement Option (as
defined in Amendment No. 1).


“Credit Documents” shall mean this Agreement, Amendment No. 1, the Additional
Term B-1 Joinder Agreement, the ABL/Term Loan Intercreditor Agreement and each
Note, each Security Document, each Joinder Agreement, each Guarantee and each
Incremental Term Commitment Agreement.


“Credit Event” shall mean the making of any Loan.


“Credit Party” shall mean the Company and each Subsidiary Guarantor.


“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor thereto by merger.


“Debt Agreements” shall mean all agreements evidencing or relating to material
Indebtedness of the Company or any of its Subsidiaries to the extent such
agreement is to remain outstanding after giving effect to the incurrence of the
Loans and the ABL Loans on the Restatement Effective Date.


“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.


“Defaulting Lender” shall mean any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (b) with respect
to which a Bankruptcy Event has occurred (or with respect to any holding company
parent of such Lender a Bankruptcy Event has occurred).


“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.


“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is designated as Designated Noncash Consideration
pursuant to an officers’ certificate executed by an Authorized Officer of the
Company setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of such
Designated Noncash Consideration.


“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:


(1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise; or


(2) is redeemable at the option of the holder thereof, in whole or in part, in
each case on or prior to the date that is 91 days after the latest then
applicable Final Maturity Date and for consideration that is not Qualified
Stock;





--------------------------------------------------------------------------------



provided that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Qualified
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Stock or Indebtedness, will not be deemed to be Disqualified Stock so long as
such Person satisfies its obligations


with respect thereto solely by the delivery of Qualified Stock; provided,
further, that any Capital Stock that would not constitute Disqualified Stock but
for provisions thereof giving holders thereof (or the holders of any security
into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the Company or any Subsidiary to redeem or
purchase such Capital Stock upon the occurrence of a change in control occurring
prior to the latest then applicable Final Maturity Date shall not constitute
Disqualified Stock if the change in control provisions applicable to such
Capital Stock are no more favorable to such holders than the Event of Default in
Section 9.10 and such Capital Stock specifically provides that the Company or
such Subsidiary will not redeem or purchase any such Capital Stock pursuant to
such provisions prior to the Company’s repayment and termination of the Credit
Agreement.


“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Restatement Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other equity securities), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the capital
stock or other equity securities of such Person outstanding on or after the
Restatement Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other equity securities).


“Documents” shall mean and include the Refinancing Documents, the ABL Credit
Documents and the Credit Documents.






States.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United





“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized in the United States or any State or territory
thereof.


“ECF Percentage” shall mean (a) if the Senior Secured Net Leverage Ratio as of
the end of the respective Excess Cash Payment Period is greater than or equal to
3.00:1.00, 50%, (b) if such Senior Secured Net Leverage Ratio is less than
3.00:1.00 but greater than or equal to 2.50:1.00, 25% and (c) if such Senior
Secured Net Leverage Ratio is less than 2.50:1.00, 0%. Notwithstanding the
foregoing, the ECF Percentage shall be 50% during any period in which there
exists or is continuing a Default or an Event of Default.


“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries and
Affiliates.





--------------------------------------------------------------------------------



“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other law.


“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3)
of ERISA) that is maintained or contributed to by the Company or any Subsidiary
(or with respect to an


employee benefit plan subject to Title IV of ERISA, any ERISA Affiliate) or with
respect to which the
Company or any Subsidiary could incur liability.


“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, an natural resources such
as wetlands, flora and fauna.


“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings arising under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions, damages, penalties or fines pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the Environment.


“Environmental Law” shall mean any and all Federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, legally binding
guideline or written policy and rule of common law now or hereafter in effect
and in each case as amended, and any legally binding judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to the Environment, employee health or safety or
Hazardous Material, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of
1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; any state, local or
foreign counterparts or equivalents, in each case as amended.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, taken together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Sections 414(m) and 414(o) of the Code.


“ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to a Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA, whether or
not waived; (c) the filing pursuant to Section 412 of the Code of an application
for a waiver of the minimum funding standard



--------------------------------------------------------------------------------



with respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability to the PBGC under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan, from the Company or any ERISA Affiliate of any notice,
concerning the


imposition of “withdrawal liability” (within the meaning of Section 4201 of
ERISA) or a determination that a Multiemployer Plan is or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
failure to make by its due date a required contribution under Section 430(j) of
the Code with respect to a Plan or the failure to make any required contribution
to a Multiemployer Pension Plan; (i) the “substantial cessation of operations”
within the meaning of Section 4062(e) of ERISA with respect to a Pension Plan;
or (j) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section
4975 of the Code or Section 406 of ERISA) which could result in liability to the
Company or any ERISA Affiliate.


“Eurodollar Loan” shall mean each Loan designated as such by the Company at the
time of the incurrence thereof or conversion thereto.


“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate offered quotation to first-class banks in the
London interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender) at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period; provided that in
the event that such rate is not available at such time for any reason, then this
component of the “Eurodollar Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the offered quotation to first-class banks in the
interbank Eurodollar market by DBTCA for Dollar deposits of amounts in
immediately available funds comparable to the outstanding principal amount of
the Eurodollar Loan of DBTCA with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; divided (and rounded off to the nearest
1/1000 of 1%) by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, further, that the
Eurodollar Rate shall not be less than 1.751.25%.


“Event of Default” shall have the meaning provided in Section 9.


“Excess Cash Flow” shall mean, for any period, the difference between (a) the
sum of (i) Consolidated EBITDA for such period and (ii) the decrease, if any, in
Adjusted Working Capital from the first day to the last day of such period, and
(b) the sum of (i) an amount equal to the amount of Capital Expenditures (but
excluding Capital Expenditures financed with equity or Indebtedness (other than
with ABL Loans)) made during such period, (ii) without duplication of amounts
deducted under preceding clause (b)(i), the amounts expended by the Company and
its Subsidiaries in respect of Permitted Acquisitions (but excluding Permitted
Acquisitions financed with equity or Indebtedness other than with Loans or ABL
Loans), (iii) the aggregate amount of permanent principal payments of
Indebtedness of the



--------------------------------------------------------------------------------



Company and its Subsidiaries (but excluding repayments of (A) Indebtedness made
with the proceeds of equity or with other Indebtedness (other than with the
Loans), (B) Loans; provided that repayments of the Loans shall be deducted in
determining Excess Cash Flow if such repayments were made pursuant to regularly
scheduled mandatory amortization payments thereof, and (C) ABL Loans), during
such period, (iv) the increase, if any, in Adjusted Working Capital from the
first day to the last day of such period, (v) an amount of cash spent during
such period with respect to expenses accrued on the Company’s balance sheet in
connection with the Transaction or a Permitted Acquisition including purchase
accounting reserves, (vi) the aggregate amount of Dividends paid during such
period under Section 8.03(iii), (vii) cash taxes paid by the Company and its
Subsidiaries, (viii) reductions in purchase accounting reserves or reductions in
other


long term liabilities on the balance sheet of the Company for each Excess Cash
Payment Period; and (ix) Consolidated Cash Interest Expense for such period.


“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
November 30, 2011).


“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date the immediately preceding fiscal year of the
Company (beginning with its fiscal year ending November 30, 2011).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Existing Indebtedness” shall mean the Company Existing Indebtedness and the
Acquired
Business Existing Indebtedness.


“Existing Lender” shall mean each Lender under this Agreement that was a
“Lender”
under and as defined in the Original Credit Agreement immediately prior to
Restatement Effective Date.


“Existing Mortgaged Properties” shall have the meaning provided in Section 5(s).


“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent or the Collateral Agent in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as the Administrative Agent under this Agreement or the Collateral
Agent under any Security Document, whether incurred heretofore or hereafter,
which expenses shall include, without limitation, the cost of record searches,
the reasonable fees and expenses of attorneys and paralegals, all reasonable and
invoiced costs and expenses incurred by the Administrative Agent (and the
Collateral Agent) in opening lender accounts, depositing checks, electronically
or otherwise receiving and transferring funds, and any other charges imposed on
the Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, reasonable fees and expenses of accountants,
appraisers or other consultants, experts or advisors employed or retained by the
Administrative Agent and the Collateral Agent, fees and taxes related to the
filing of financing statements, costs of preparing and recording any other
Credit Documents, all expenses, costs and fees set forth in this Agreement and
the other Credit Documents, all other fees and expenses required to be paid
pursuant to any other letter agreement and all fees and expenses incurred in
connection with releasing Collateral and the amendment or termination of any of
the Credit Documents.


“Extended Loan” shall mean an Original Loan that is converted to an Extended
Loan on the
Restatement Effective Date pursuant to Section 2.01(a).





--------------------------------------------------------------------------------



“Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between an willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction. Fair Market Value (other than of any asset with a public
trading market) in excess of $25,000,000 shall be determined by the Board of
Directors of the Company acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.


“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries (taken as a
whole and determined on an enterprise basis), would change hands between a
willing buyer and a willing seller, within a commercially reasonable period


of time, each having reasonable knowledge of the relevant facts, with neither
being under any compulsion to act.


“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.


“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.


“Final Maturity Date” shall mean (a) in respect of the Loans, May 31, 20172018
and (b) in respect of any Incremental Loans, May 31, 20172018 or such later date
as specified in the respective Incremental Term Commitment Agreement.


“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clause (y) of Section 8.01(v), but taking into
account the relative priorities set forth in the ABL/Term Loan Intercreditor
Agreement) applicable to such Collateral which as a matter of law (and giving
effect to any actions taken pursuant to the last paragraph of Section 8.01) have
priority over the respective Liens on such Collateral created pursuant to the
relevant Security Document.


“Flood Hazard Property” means a Mortgaged Property and/or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having flood or mudslide hazards.


“Foreign Holdco” means Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. and any other Subsidiary which has no material assets other than the
stock of Subsidiaries that are CFCs (which shall be indicated as a “Foreign
Holdco” on the Joinder Agreement, perfection certificate or a perfection
certificate supplement, when required to be delivered), in all cases provided
that and so long as Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. or such other Subsidiary shall not engage in any business or activity
other than (a) the ownership of CFCs, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities as the
parent of a CFC, (d) the execution and delivery of the Loan Documents to which
it is a party and the performance of its obligations thereunder, (e) the
execution and delivery of a guaranty of the ABL Facility (provided that if the
guaranty of such Foreign Holdco of the Obligations is limited then the guaranty
of the ABL Facility will be limited in substantially the same manner) and (f)
activities incidental to the businesses or activities described in clauses (a)
through (e) above.



--------------------------------------------------------------------------------





“Foreign Pension Plan” shall mean any plan, fund (including without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any Subsidiary primarily for the
benefit of employees of the Company or any Subsidiary residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.






Subsidiary.

“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic



“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 8, and for all
purposes of determining the Interest Coverage Ratio, Net Leverage Ratio and
Senior Secured Net Leverage Ratio, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.07(a).


“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Guarantee” or “Guarantees” shall mean and include the Subsidiary Guarantee
executed by the Domestic Subsidiaries of the Company.


“Guaranteed Obligations” shall have the meaning provided in the Subsidiary
Guarantees. “Guarantor” shall mean each Subsidiary Guarantor.
“Hazardous Material” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos and asbestos containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; and (b)
any chemicals, materials, substances, wastes, contaminants or pollutants in any
form regulated under any applicable Environmental Law.


“Inactive Subsidiary” shall mean any Subsidiary of the Company that does not
have any assets in excess of $100,000 or has not had revenues in excess of
$100,000 for the Test Period then most recently ended.


“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Term Commitment on a given Incremental Term Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Term Commitment Agreement: (a) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Incremental Loans in an aggregate
principal amount equal to the full amount of Incremental Term Commitments then
provided had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Incremental Loans had been consummated, on
such date of effectiveness) and all of the representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); (b) the delivery by
the Company to the Administrative Agent of an officer’s certificate executed by
an Authorized Officer of the Company



--------------------------------------------------------------------------------



and certifying as to compliance with preceding clause (a); (c) the delivery by
the Company to the Administrative Agent of an acknowledgement in form and
substance reasonably satisfactory to the Administrative Agent and executed by
each Subsidiary Guarantor, acknowledging that such Incremental Term Commitment
and all Incremental Loans subsequently incurred pursuant to such Incremental
Term Commitment shall constitute (and be included in the definition of)
“Guaranteed Obligations” under the Subsidiaries Guarantee; (d) the delivery by
the Company to the Administrative Agent of an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Restatement Effective Date pursuant
to Section 5.01(c) as may be reasonably requested by the Administrative Agent,
and such other matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (e) the delivery by the Company and
the other Credit Parties to the Administrative Agent of such other officers’
certificates, board


of director resolutions and evidence of good standing as the Administrative
Agent shall reasonably request; and (f) the completion by the Company and the
other Credit Parties of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Term Commitment.


“Incremental Loans” shall mean any loans incurred pursuant to an Incremental
Term
Commitment pursuant to Section 2.15.






4.02(a)(ii).

“Incremental Scheduled Repayment” shall have the meaning provided in Section




4.02(a)(ii).

“Incremental Scheduled Repayment Date” shall have the meaning provided in
Section





“Incremental Term Commitment” shall mean, for any Lender or prospective Lender,
any commitment by such Lender or prospective Lender to make Incremental Loans to
the Company as agreed to by such Lender in the respective Incremental Term
Commitment Agreement delivered pursuant to Section
2.15.


“Incremental Term Commitment Agreement” shall mean each Incremental Term
Commitment Agreement in the form of Exhibit M (appropriately completed) executed
in accordance with Section 2.15.


“Incremental Term Commitment Date” shall mean each date upon which an
Incremental Term Commitment under an Incremental Term Commitment Agreement
becomes effective, and the respective Incremental Loans are incurred, as
provided in Section 2.15(b).
“Incremental Term Lender” shall have the meaning specified in Section 2.15(b).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services, (ii) the



--------------------------------------------------------------------------------



maximum amount available to be drawn under all letters of credit issued for the
account of such Person and all unpaid drawings in respect of such letters of
credit, (iii) all Indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (iv) the aggregate amount required to
be capitalized under leases under which such Person is the lessee, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person in respect of
Indebtedness of the types
described in clauses (i)–(v) above or (vii) below, and (vii) all net obligations
or exposure under any Interest
Rate Protection Agreement or Other Hedging Agreement or under any similar type
of agreement or arrangement; provided that Indebtedness shall not include (a)
payables and accrued expenses, in each case
arising in the ordinary course of business or (b) other obligations with respect
to non-compete and
consulting agreements which are or were entered into in connection with a
Permitted Acquisition.
“Intercompany Loans” shall have the meaning provided in Section 8.05(vii).
“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit I
evidencing Intercompany Loans.


“Interest Coverage Ratio” shall mean for any Test Period, the ratio of
Consolidated EBITDA for such Test Period to Consolidated Interest Expense for
such Test Period. All calculations of the Interest Coverage Ratio shall be made
on a pro forma basis.


“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second
Business Day prior to the commencement of any Interest Period relating to such
Eurodollar Loan.


“Interest Period” shall have the meaning provided in Section 2.09.


“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.


“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit
N (appropriately completed).






Securities LLC.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc. and J.P. Morgan





“Lender” shall mean each Person listed on Schedule 1.01(b), as well as any
Person which becomes a “Lender” hereunder pursuant to Section 2.15 or
11.04(b)that has a Commitment or is the holder of a Loan.


“Lender Addendum” shall mean an Addendum, in the form of Exhibit O,
appropriately completed and executed and delivered by a Lender to the
Administrative Agent pursuant to which such Lender (x) if a Lender party to the
Original Credit Agreement, (i) consents to the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement, (ii) to the extent
indicated in such Addendum, elects to convert all or a portion of its Original
Loans to Extended Loans and (iii) to the extent indicated in such Addendum,
elects to provide a Commitment in respect of New Loans and (y) if otherwise,
becomes a party hereto and elects to provide a Commitment in respect of New
Loans.



--------------------------------------------------------------------------------





“Lending Affiliate” shall mean, with respect to any Person, any other Person (i)
directly or indirectly controlling (including, but not limited to, all
directors, officers and partners of such Person), controlled by, or under direct
or indirect common control with, such Person or (ii) that directly or indirectly
owns more than 50% of any class of the voting securities or capital stock of or
equity interests in such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.


“Lien” shall mean any mortgage, deed of trust, deed to secure debt, leasehold
mortgagee, leasehold deed of trust, leasehold deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other) or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any lease having substantially the same effect as
any of the foregoing).


“Loan” shall have the meaning provided in Section 2.01mean (x) a Term B Loan and
(y) a Term B-1 Loan; provided that following any Incremental Term Commitment
Date the term “Loans” shall include any Incremental Loans.


“Margin Stock” shall have the meaning provided in Regulation U.


“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole, the Collateral
or any guarantor of the Obligations; (b) a material impairment of the Company or
any Affiliate of the Company to perform under any Credit Document to which it is
a party; or


(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the
Company of any Credit Document to which it is a party.


“Minimum Amount” shall mean (i) with respect to Types of Loans maintained as
Eurodollar Loans, $5,000,000 (and multiples of $1,000,000 in excess thereof or
as the Administrative Agent may otherwise agree) and (ii) with respect to Types
of Loans maintained as Base Rate Loans,
$1,000,000 (and multiples of $1,000,000 in excess thereof or as the
Administrative Agent may otherwise agree).


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage” or “Mortgages” shall mean a mortgage, deed of trust or deed to secure
debt, or similar documents and corresponding UCC fixture filings in form and
substance reasonably satisfactory to the Collateral Agent (as may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof), and, after the execution and delivery thereof, shall include each
Additional Mortgage.


“Mortgage Policies” shall have the meaning provided in Section 5(r) and, after
the execution and delivery of any Additional Mortgage, shall include each
Mortgage Policy delivered in connection therewith pursuant to Section 7.11.


“Mortgaged Properties” shall mean the Existing Mortgaged Properties and the New
Mortgaged Properties, collectively, and after the execution and delivery of any
Additional Mortgage, shall include the respective Additional Mortgaged Property.










--------------------------------------------------------------------------------



of ERISA.

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3)





“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (x) cash expenses of sale (including
brokerage fees, if any, and payment of principal, premium and interest of
Indebtedness (other than the Loans) required to be repaid as a result of such
Asset Sale) and (y) incremental Federal, state and local taxes paid or payable
as a result thereof and (b) with respect to any Recovery Event, the cash
insurance proceeds, condemnation awards and other compensation received in
respect thereof, net of all reasonable costs and expenses incurred in connection
with the collection of such proceeds, awards or other compensation in respect of
such Recovery Event.


“Net Leverage Ratio” shall mean, on any date of determination, the ratio of (x)
Consolidated Net Debt on such date to (y) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date. All calculations of the Net
Leverage Ratio shall be made on pro forma basis.


“New Loan” shall have the meaning provided in Section 2.01(b)mean the Loans made
on the Restatement Effective Date.


“New Mortgaged Properties” shall have the meaning provided in Section 5(r).


“Non-Guarantor Subsidiary” shall mean Muraspec N.A. LLC and OMNOVA Overseas,
Inc. (to the extent such entities continue to have de minimis assets).


“Note” shall have the meaning provided in Section 2.05(a).


“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).


“Notice of Conversion” shall have the meaning provided in Section 2.06.


“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Jacksonville, Florida 32256, Attention: Melissa Brennan or
such other office or person as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto.


“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document.


“Original Closing Date” shall mean May 22, 2007.


“Original Loan” shall mean each “Loan” outstanding under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date; provided that upon the effectiveness of this
Agreement on the Restatement Effective Date, each Converted Loan shall cease to
be an Original Loan.


“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.





--------------------------------------------------------------------------------



“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against fluctuations of currency values or
commodity prices.


“Participant Register” shall have the meaning provided in Section 11.04(a).
“Patriot Act” shall have the meaning provided in Section 11.15.
“Payment Office” shall mean in respect of all Loans made to the Company, Fees
and, all other amounts owing under this Agreement, the office of the
Administrative Agent located at 5022 Gate Parkway, Jacksonville, Florida 32256,
Attention: Melissa Brennan, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to
Section 4002 of ERISA, or any successor thereto.


“Pension Plan” means a Plan that is also a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which the Company or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a Multiemployer Plan has made
contributions at any time during the immediately preceding five (5) plan years.


“Permitted Acquisition” shall mean the acquisition by the Company of all or
substantially all of the assets of a Person constituting, or more than 50% of
the equity securities of a Person engaged in, a business (the “Target”), in each
case subject to the satisfaction of the following conditions:


(i) such Permitted Acquisition shall only involve a business, or those assets of
a business, in the lines of business conducted by the Company and its
Subsidiaries on the


Restatement Effective Date and any business similar, ancillary or related
thereto or which constitutes a reasonable extension or expansion thereof,
including in connection with the Company’s existing and future technology,
trademarks and patents, and which business would not subject the Administrative
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of its rights and remedies under this Agreement or any other Credit
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to the Company prior to such Permitted Acquisition and
other than as required by local law in connection with the exercise of rights
and remedies applicable to Capital Stock or other securities of Foreign
Subsidiaries pledged to the Collateral Agent for the benefit of the Lenders;


(ii) such Permitted Acquisition shall be consensual and shall have been approved
by the Target’s board of directors;


(iii) no additional Indebtedness shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of the Company and the Target after
giving effect to such Permitted Acquisition, except ordinary course payables,
accrued expenses and unsecured Indebtedness of Target or as otherwise permitted
by Section 8.04; and


(iv) the Target shall have positive Consolidated EBITDA (substituting the Target
for the “Company” in the definition thereof) for the trailing twelve-month
period preceding the date of the Permitted Acquisition, as determined based upon
the Target’s financial statements for its most recently completed fiscal year
and its most recent interim financial period completed within sixty (60) days
prior to the date of consummation of such Permitted Acquisition; provided that
the foregoing limitations of this clause (iv) shall not apply to Permitted
Acquisitions the consideration for which does not exceed $10,000,000 in the
aggregate in any fiscal year.



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition shall be a Permitted Acquisition only if all
requirements of Section 8.05(xv) are met with respect thereto.


“Permitted Debt” shall mean subordinated or senior unsecured Indebtedness of the
Company, provided that (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption, sinking fund obligation or other
payment of principal prior to the maturity date of the Loans, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
and (b) the covenants, events of default, guarantees and other terms for such
Indebtedness (provided that such Indebtedness shall have interest rates and
redemption premiums determined by the board of directors of the Company to be
market rates and premiums at the time of incurrence of such Indebtedness), taken
as a whole, are determined by the board of directors of the Company to be market
terms on the date of incurrence and in any event are not more restrictive on the
Company and the Subsidiaries, or materially less favorable to the Lenders, than
the terms of the Credit Documents and do not require the maintenance or
achievement of any financial performance standards other than as a condition to
taking specified actions, provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness and drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Company within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which is disagrees).


“Permitted Dividend Amount” shall mean, at any time, an amount equal to the sum
of (a)
$40,000,000, plus (b) if positive, an amount equal to 50% of Consolidated Net
Income for the period from


the Restatement Effective Date to the end of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to Section
7.01(a) or (b), minus if negative, 100% of such loss for such period.


“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy or title
commitment delivered with respect thereto, all of which exceptions must be
acceptable to the Collateral Agent and Administrative Agent in their reasonable
discretion.


“Permitted Liens” shall have the meaning provided in Section 8.01.


“Permitted Refinancing ABL Credit Facility” shall mean a credit facility entered
into by one or more Credit Parties that refinances in full the ABL Loans and ABL
Letters of Credit, so long as (a) such credit facility does not contain
mandatory repayment provisions other than those of the type set forth in the ABL
Credit Agreement and so long as same are no more restrictive on the Company and
its Subsidiaries than those contained in the ABL Credit Agreement, (b) such
refinancing does not (i) increase the available credit to an amount in excess of
the amount permitted by clause (vii) of Section 8.04 or (ii) provide for any
guarantees or security other than guarantees from one or more Guarantors and
security in all or any portion of the Collateral, (c) to the extent then in
effect, such credit facility is subject to the ABL/Term Loan Intercreditor
Agreement, and (d) the other terms and conditions thereof, when taken as a
whole, are no more restrictive on the Company and its Subsidiaries than those
contained in the ABL Credit Agreement.


“Permitted Refinancing Indebtedness” shall mean Indebtedness of the Company or
any Subsidiary issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend or renew existing
Indebtedness (“Refinanced Indebtedness”); provided that (a)



--------------------------------------------------------------------------------



the principal amount (or accreted value, if applicable) of such refinancing,
refunding, extending or renewing Indebtedness is not greater than the sum of (i)
the principal amount (or accreted value, if applicable) of such Refinanced
Indebtedness plus (ii) an amount equal to unpaid accrued interest and premium
thereon and fees and expenses reasonably incurred in connection with such
refinancing, refunding, extension or renewal, (b) such refinancing, refunding,
extending or renewing Indebtedness has a final maturity that is no earlier than
the final maturity of, and a weighted average life to maturity that is no
shorter than the remaining weighted average life of, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending or
renewing Indebtedness and any Guarantees thereof remain so subordinated on terms
no less favorable to the Lenders and (d) such refinancing, refunding, extending
or renewing Indebtedness does not contain mandatory redemption or prepayment
rights on the part of the borrower or issuer of such Indebtedness or redemption
or prepayment rights exercisable by the holder of such Indebtedness, that in
either case would require payment of greater amounts or at earlier dates by the
borrower or issuer of such Indebtedness than the Indebtedness so refinanced,
refunded, extended or renewed; provided, further, that Permitted Refinancing
Indebtedness shall not include (i) Indebtedness of the Company or a Guarantor
that refinances, refunds, extends or renews Indebtedness of a Subsidiary that is
not a Guarantor or (ii) Indebtedness of a Subsidiary that is not a Guarantor
that refinances, refunds, extends or renews Indebtedness of the BorrowerCompany
or a Guarantor.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.


“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or a


Subsidiary of the Company or an ERISA Affiliate, and each such plan for the five
year period immediately following the latest date on which the Company, or a
Subsidiary of the Company or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.


“Pledge Agreement” shall mean the pledge agreement substantially in the form of
Exhibit
F.






Agreement.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge





“Pledged Securities” shall have the meaning provided in the Pledge Agreement.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Prime Lending Rate” shall mean the rate which DBTCA announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBTCA may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.


“pro forma basis” and “pro forma effect” shall mean on a basis in accordance
with GAAP
and Regulation S-X unless otherwise reasonably satisfactory to the
Administrative Agent.





--------------------------------------------------------------------------------



“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum and that were prepared by or on behalf of the Company,
the Acquired Business and their respective Subsidiaries and delivered to the
Administrative Agent and the Lenders prior to the Restatement Effective Date.






Guarantor.

“Qualified Credit Party” shall mean the Company and each Wholly-Owned Subsidiary





“Qualified Stock” shall mean any Capital Stock of the Company or a Subsidiary
other than
Disqualified Stock.


“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November.






§ 6901 et seq.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C.





“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.


“Recovery Event” shall mean the receipt by the Company or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable (i) by
reason of theft, loss, physical destruction or damage or any other similar event
with respect to any Mortgaged Property, and (ii) under any policy of insurance
required to be maintained under Section 7.03 as relating to any Mortgaged
Property.


“Refinanced Term Loans” shall have the meaning provided in Section 11.12(d).


“Refinancing” shall mean the indefeasible repayment in full of the Existing
Indebtedness, or, in the case of Converted Loans, the conversion of such Loans
to Extended Loans pursuant Section
2.01(a) of this Agreement.


“Refinancing Documents” shall mean all documents entered into to effect the
Refinancing. “Register” shall have the meaning provided in Section 11.13.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve
System as from time to time in effect and any successor to all or a portion
thereof.





--------------------------------------------------------------------------------



“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve
System as from time to time in effect and any successor to all or a portion
thereof.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve
System as from time to time in effect and any successor to all or a portion
thereof.


“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


“Replaced Lender” shall have the meaning provided in Section 2.13. “Replacement
Lender” shall have the meaning provided in Section 2.13. “Replacement Term
Loans” shall have the meaning provided in Section 11.12(d).
“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Loans and having an effective interest cost or
weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Loans.


“Required Lenders” shall mean Lenders the sum of whose outstanding Loans
constitute greater than 50% of the sum of the total outstanding Loans; provided
that the Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.


“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes, case law or treaties.


“Restatement Effective Date” shall mean the date on which the conditions set
forth in
Section 5 have been satisfied.


“Returns” shall have the meaning provided in Section 6.09. “S&P” shall mean
Standard & Poor’s Ratings Services.
“Scheduled Repayment Dates” shall have the meaning provided in Section 4.02(a).
“Scheduled Repayments” shall have the meaning provided in Section 4.02(a).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b).






Documents.




--------------------------------------------------------------------------------




“Secured Creditors” shall have the meaning assigned to that term in the Security





“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.






Exhibit G.

“Security Agreement” shall have mean the security agreement substantially in the
form of




Agreement.

“Security Agreement Collateral” shall mean all “Collateral” as defined in each
Security





“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
each Mortgage, amended and restated Mortgage, and after the execution and
delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which the Company or any of its
Subsidiaries grants, protects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Creditors.


“Senior Note Indenture” shall mean the Indenture, dated as of November 3, 2010,
entered into by and between the Company and Wells Fargo Bank, National
Association, as trustee thereunder, with respect to the Senior Notes.


“Senior Notes” shall mean the 7 7/8% Senior Notes due 2018 issued by the Company
under the Senior Note Indenture.


“Senior Secured Net Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Net Senior Secured Debt at such time to Consolidated EBITDA for the
Test Period most recently ended. All calculations of the Senior Secured Net
Leverage Ratio shall be made on pro forma basis.


“Stand Still Period” shall have the meaning provided in Section 9.04.


“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company; provided that
except for Sections 6.14, 6.17, 7.01(h) and 7.12, any reference to Subsidiary of
the


Company shall exclude any entity to be formed for purposes of effecting
transactions with the Asian Latex
Businesses; provided further that at any time that the foregoing entity becomes
a direct or indirect
Wholly-Owned Subsidiary of the Company, the Company may at its option by written
notice to the
Administrative Agent designate such entity a Subsidiary for all purposes under
this Agreement.


“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Company,
whether existing on the Original Closing Date or established, created or
acquired after the Original Closing Date,



--------------------------------------------------------------------------------



unless and until such time as the respective Domestic Subsidiary is released
from all of its obligations under the Subsidiary Guarantee in accordance with
the terms and provisions thereof. Notwithstanding the foregoing, no
Non-Guarantor Subsidiary shall be a Subsidiary Guarantor except to the extent
provided in the definition of Non-Guarantor Subsidiary.


“Target” shall have the meaning provided in the definition of “Permitted
Acquisition.” “Taxes” shall have the meaning provided in Section 4.04(a).
“Term B Loans” shall mean all Loans outstanding under this Agreement immediately
prior to the effectiveness of Amendment No. 1.


“Term B-1 Loans” shall have the meaning set forth in Section 2.01.


“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the
Company then last ended (in each case taken as one accounting period).


“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the
Lenders at such time.


“Transaction” shall mean (i) the consummation of the Refinancing, (ii) the
Acquisition, (iii) the incurrence of the ABL Loans, if any, (iv) the incurrence
of the New Loans hereunder and the conversion of Converted Loans to Extended
Loans, in each case on the Restatement Effective Date, (v) the internal
corporate reorganization transactions described on Schedule 1.01(c) hereto and
(vi) the payment of fees and expenses in connection with the foregoing.


“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.


“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.


“United States” and “U.S.” shall each mean the United States of America.


“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.


“Wholly-Owned Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Company that is a Wholly-Owned Subsidiary.


“Wholly-Owned Foreign Subsidiary” shall mean any Foreign Subsidiary of the
Company that is a Wholly-Owned Subsidiary.


“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock or other equity interests (other than (a) director’s
qualifying shares and (b) any other shares of equity interests of a Foreign
Subsidiary of the Company (not to exceed 5% of such Foreign Subsidiary’s total
equity interests (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries)) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited



--------------------------------------------------------------------------------



liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than a portion of such equity interest of
any Foreign Subsidiary (not to exceed 5% of such Foreign Subsidiary’s total
equity interest (determined on a fully diluted basis) required by law to be
issued to Persons other than the Company and its Wholly-Owned Subsidiaries).


“Wholly-Owned Subsidiary Guarantor” shall mean any Wholly-Owned Subsidiary of
the
Company which is a Subsidiary Guarantor.


1.02 Effect of Restatement. All Original Loans owing by the Company to any
Person under the Original Credit Agreement that have not been paid to such
Persons on or prior to the Restatement Effective Date shall continue as Loans
under this Agreement and from and after the Restatement Effective Date shall be
payable as set forth herein and all interest, fees and other amounts owing in
respect of such Loans shall accrue as provided under this Agreement; provided
that on the Restatement Effective Date the Company shall repay the principal
amount of all Original Loans not converted to Extended Loans on the Restatement
Effective Date and provided further that all accrued and unpaid interest and
fees upon all Original Loans through but excluding the Restatement Effective
Date shall be paid in full on the Restatement Effective Date. This Agreement
shall amend and restate the Original Credit Agreement in its entirety, with the
parties hereby agreeing that there is no novation of the Original Credit
Agreement and on the Restatement Effective Date, the rights and obligations of
the parties under the Original Credit Agreement shall be subsumed and governed
by this Agreement. Following the Restatement Effective Date, the Original Loans
shall no longer be in effect and thereafter only Loans under this Agreement
shall be outstanding until otherwise terminated in accordance with the terms
hereof.


SECTION 2. Amount and Terms of Credit.


2.01 The Commitments. Subject to Section 1.02 and subject to and upon the other
terms and conditions set forth herein, on the Restatement Effective Date: to and
upon the terms and conditions herein set forth, the Additional Term B-1 Lender
having an Additional Term B-1 Commitment agrees to make a loan or loans (each,
an “Additional Term B-1 Loan” and, together with the Converted Term B Loans,
each a “Term B-1 Loan”) to the Borrower, which Additional Term B-1 Loan (i)
shall not exceed the Additional Term B-1 Commitment of such Lender, (ii) shall
be made on the Amendment No. 1
Effective Date, (iii) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans and
(iv) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed. On the Amendment No. 1 Effective Date,
each Converted Term B Loan of each Amendment No. 1 Consenting Lender shall be
automatically converted into a loan with the same Type and Class as the
Additional Term B-1 Loan effective as of the Amendment No. 1 Effective Date in a
principal amount equal to the principal amount of such Lender’s Converted Term B
Loan immediately prior to such conversion; provided that all the Loans shall
initially consist of a Eurodollar Loan with an Interest Period ending March 28,
2013 and the Eurodollar Rate for such Interest Period shall be deemed to be
1.25% . On the Final Maturity Date, all outstanding Loans shall be repaid in
full.


(a) each Converted Loan shall automatically be converted into a loan (each, an
“Extended Loan” and collectively the “Extended Loans”), in the same principal
amount of such Converted Loan and of the same Type as such Converted Loan, to
the Company;


(b) each Lender who has severally agreed to make a new term loan or loans,
including Existing Lenders who have severally agreed to increase their loans
(each a “New Loan” and collectively the “ New Loans”) to the Company, which (i)
shall be incurred pursuant to a single Borrowing on the Restatement Effective
Date and (ii) shall not exceed for any Lender an aggregate principal amount
equal to such Lender’s New Commitment as of the Restatement Effective Date;





--------------------------------------------------------------------------------



(c) each Original Loan that is not a Converted Loan shall be repaid in full
pursuant to the terms of Section 4.01 of the Original Credit Agreement; and


(d) the Extended Loans and the New Loans shall be treated, for all purposes
under this Agreement and under the other Credit Documents, as a single class of
loans and shall collectively be referred to as “Loans.” All Loans (i) shall be
made and maintained in Dollars and (ii) at the option of the Company, may be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans. Once repaid, Loans incurred hereunder may not be reborrowed.


2.02 Minimum Amount of Each Borrowing. TheExcept on the Amendment No. 1
Effective Date, the aggregate principal amount of each Borrowing shall not be
less than the Minimum Amount. More than one Borrowing may occur on the same
date, but at no time shall there be outstanding more than five Borrowings of
Eurodollar Loans hereunder (or such greater number as may be acceptable to the
Administrative Agent).


2.03 Notice of Borrowing.


(a) With respect to any New Loans to be made or converted on the
RestatementAmendment No. 1 Effective Date, the Company shall give the
Administrative Agent at its Notice Office written notice (or telephonic notice
promptly confirmed in writing) of each New Loan, which New Loans shall be of the
same Type as the ExtendedTerm B Loans and, if the Extended Loans are Eurodollar
Loans, of the same Interest Period as the ExtendedTerm B Loans. Each such
written notice or written confirmation of telephonic notice (each, a “Notice of
Borrowing”), shall be irrevocable and shall be given by the Company in the form
of Exhibit A, appropriately completed to specify (i) the date of such incurrence
(which shall be a Business Day), (ii) the aggregate principal amount of the
Loans to be made and (iii) in the case of Eurodollar Loans, the initial Interest
Period to be applicable thereto. which, in the case of any Borrowings made on
the Amendment No. 1 Effective Date, shall be the Interest Period specified in
Section 2.01. The Administrative Agent shall promptly (and in any event within
one Business Day after its receipt of a Notice of Borrowing) give each Lender
notice of such proposed incurrence, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.


(b) Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice of any incurrence of Loans, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
incurrence, believed by the Administrative Agent, in good faith to be from an
Authorized Officer of the Company prior to receipt of written confirmation. In
each such case, the Company hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
incurrence of Loans absent manifest error.


2.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the
RestatementAmendment No. 1 Effective Date, eachthe Additional Term B-1 Lender
will make available its


pro rata portion of each such Borrowing of NewAdditonal Term B-1 Loans requested
to be made on such date, in immediately available funds at the Payment Office of
the Administrative Agent., and the conversion of Converted Term B Loans shall be
effective no later than 12:00 Noon (New York time) on the Amendment No. 1
Effective Date. The Administrative Agent will make available to the Company at
the Payment Office in immediately available funds, the aggregate of the amounts
so made available by the Lenders prior to 1:00 P.M. (New York time) on such day,
to the extent of funds actually received by the Administrative Agent. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company a



--------------------------------------------------------------------------------



corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Company and the Company shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the Company, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Company until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate and (ii) if recovered from the Company,
the rate of interest applicable to the respective Borrowing, as determined
pursuant to Section 2.08. Nothing in this Section 2.04 shall be deemed to
relieve any Lender from its obligation to make Loans hereunder or to prejudice
any rights which the Company may have against any Lender as a result of any
failure by such Lender to make Loans hereunder.


2.05 Notes.


(a) At the request of any Lender, the Company’s obligation to pay the principal
of, and interest on, the Loans made by such Lender to the Company shall be
evidenced by a promissory note duly executed and delivered by the Company
substantially in the form of Exhibit B with blanks appropriately completed in
conformity herewith (each, a “Note” and, collectively, the “Notes”).


(b) The Note issued by the Company to any Lender shall (i) be executed by the
Company, (ii) be payable to the order of such Lender and be dated the date of
issuance, (iii) be in a stated principal amount equal to the aggregate initial
principal amount of the Loans of such Lender, (iv) mature on the Final Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the Guarantees and be secured by
the Security Documents.


(c) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will prior to any transfer of any
of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect the Company’s obligations in respect of such Loans.


(d) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request, obtain, maintain or produce a Note evidencing its Loans
to the Company shall affect or in any manner impair the obligations of the
Company


to pay the Loans (and all related Obligations) incurred by the Company which
would otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or Guarantees therefor
provided pursuant to any Credit Document. Any Lender which does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time when any
Lender requests the delivery of a Note to evidence any of its Loans, the Company
shall (at its expense) promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.


2.06 Conversions. The Company shall have the option to convert on any Business
Day all or a portion equal to at least the applicable Minimum Amount of the
outstanding principal amount of the Loans made to the Company pursuant to one or
more Borrowings of one or more Types of Loans



--------------------------------------------------------------------------------



into a Borrowing or Borrowings of another Type of Loan; provided that (i) except
as otherwise provided in Section 2.10(b), Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Eurodollar Loans being converted and no such partial conversion of Eurodollar
Loans shall reduce the outstanding principal amount of such Eurodollar Loans
made pursuant to a single Borrowing to less than the applicable Minimum Amount,
(ii) Base Rate Loans may not be converted into Eurodollar Loans if any Default
or Event of Default is in existence on the date of the conversion (unless the
Administrative Agent and the Required Lenders otherwise agree) and (iii) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of Eurodollar Loans than is permitted under Section 2.02. Each such
conversion (other than automatic conversions pursuant to the last paragraph of
Section 2.09) shall be effected by the Company giving the Administrative Agent
at its Notice Office prior to
12:00 Noon (New York time) at least three Business Days’ prior written notice
(each, a “Notice of
Conversion”) specifying the Loans to be so converted, the Borrowing or
Borrowings pursuant to which such Loans were made, the date of such conversion
(which shall be a Business Day) and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans.


2.07 Pro Rata Borrowings. All Borrowings of New Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments in
respect of New Loans. It is understood that no Lender shall be responsible for
any default by any other Lender of its obligation to make New Loans hereunder
and that each Lender shall be obligated to make the New Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to fulfill
its commitments hereunder.


2.08 Interest.


(a) Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement Effective Date), the Company
agrees to pay interest in respect of the unpaid principal amount of each Base
Rate Loan from the date the proceeds thereof are made available to the Company
to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Base Rate Loan, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate in effect
from time to time.


(b) Subject to Section 1.02 (with respect to accrued interest and unpaid
interest on Original Loans prior to the Restatement Effective Date), the Company
agrees to pay interest in respect of the unpaid principal amount of each
Eurodollar Loan from the date the proceeds thereof are made available to the
Company to (but excluding) the earlier of the conversion or maturity (whether by
acceleration or otherwise) of such Eurodollar Loan, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the Eurodollar Rate for such Interest Period.


(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each shall, in each case, bear interest at a rate per annum equal to
the greater of (x) the rate which is 2% in excess of the rate then borne by such
Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans from time to time, and all other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to Loans
that are maintained at Base Rate Loans from time to time. Interest that accrues
under this Section 2.08(c) shall be payable on demand.


(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date, (ii)
in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and, (iii) in respect of each Loan, on any repayment or
prepayment (on the amount repaid or



--------------------------------------------------------------------------------



prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand and (iv) in respect of the Term B Loans, on the Amendment
No. 1 Effective Date.


(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the respective interest rate for each Interest Period applicable to
the Eurodollar Loans for which such determination is being made and shall
promptly notify the Company and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.


2.09 Interest Periods. At the time it gives any Notice of Borrowing in respect
of the making of the New Loans on the Restatement Effective Date, or any Notice
of Conversion in respect of the conversion of any Loan (in the case of the
initial Interest Period applicable thereto) or no later than
12:00 Noon (New York time) on the third Business Day prior to the expiration of
an Interest Period applicable to such Loan (in the case of any subsequent
Interest Period), the Company shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each, an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Company, be a one, two, three or six-month period, or such shorter period as
the Administrative Agent may agree in its sole discretion, or if agreed upon by
each Lender making such Eurodollar Loan, a nine or twelve-month period; provided
that:


(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;


(ii) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
thereto from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;


(iii) if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;


(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;


(v) no Interest Period may be selected at any time when a Default or an Event of
Default is then in existence (unless the Administrative Agent and the Required
Lenders otherwise agree); and
(vi)
no Interest Period shall be selected which extends beyond the Final Maturity
Date. If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any

Interest Period applicable to a Borrowing of Eurodollar Loans, the Company has
failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such Eurodollar
Loans as provided above, the
Company shall be deemed to have elected to convert such Eurodollar Loans into
Base Rate Loans effective as of the expiration date of such current Interest
Period.


2.10 Increased Costs, Illegality, etc.





--------------------------------------------------------------------------------



(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):


(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate;


(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan which such
Lender deems to be material because of any change since the date of this
Agreement in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (a “Change
in Law”), which (A) changes the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for (I) changes in the rate of tax on, or determined by reference to,
the net income or profits of such Lender, or any franchise tax based on the net
income or profits of such Lender, in either case pursuant to the laws of the
jurisdiction in which such Lender is organized or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein and (II) Taxes for which a payment is required pursuant to
Section 4.04(a)), (B) with respect to Eurodollar Loans, changes official reserve
requirements (but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate) and/or (C)
with respect to Eurodollar Loans, imposes any other condition affecting such
Lender or the London interbank market or the position of such Lender in such
market; or


(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request made after the date of this
Agreement (whether or not having force of law) or (z) impracticable as a result
of a Change in Law which materially and adversely affects the London interbank
market;


then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice (by telephone confirmed in
writing) to the Company and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar


Loans shall no longer be available until such time as the Administrative Agent
notifies the Company and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion given by the Company with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Company, (y) in the case of clause (ii) above, the
Company agrees to pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, based on averaging and attribution methods
among customers which are reasonable, submitted to the Company by such Lender in
good faith shall, absent manifest error, be final and conclusive and binding on
all the parties hereto) and (z) in the case of clause (iii) above, the Company
shall take one of the actions specified in Section 2.10(b) as promptly as
possible and, in any event, within the time period required by law.





--------------------------------------------------------------------------------



(b) At any time that any Loan is affected by the circumstances described in
Section
2.10(a)(ii) or (iii), the Company may (and in the case of a Eurodollar Loan
affected by the circumstances described in Section 2.10(a)(iii) shall) either
(x) if the affected Loan is then being made initially or
pursuant to a conversion, cancel the respective Borrowing by giving the
Administrative Agent telephonic
notice (confirmed in writing) on the same date that the Company was notified by
the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the
affected Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent and the affected Lender, require the affected
Lender to convert such Loan into a Base Rate Loan or repay such Loan in full;
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 2.10(b).


(c) If any Lender shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or such other corporation’s capital
or assets as a consequence of such Lender’s Commitment or Loans hereunder or its
obligations hereunder to a level below that which such Lender or such other
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or such other corporation’s
policies with respect to capital adequacy), then from time to time, upon written
demand by such Lender (with a copy to the Administrative Agent), accompanied by
the notice referred to in the penultimate sentence of this clause (c), the
Company agrees to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use reasonable averaging and attribution methods. Each Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Company (a copy
of which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Company’s obligations to pay additional amounts pursuant
to this Section
2.10(c) upon the subsequent receipt of such notice except as provided in Section
2.14. A Lender’s reasonable good faith determination of compensation owing under
this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.


2.11 Compensation. The Company agrees to compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans (but excluding loss of profits)) which such Lender
has sustained: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Eurodollar
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion (whether or not withdrawn by the Company); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or a
result of an acceleration of the Loans pursuant to Section 9 or as a result of
the replacement of a Lender pursuant to Section 2.13 or 11.12(b)) or conversion
of any Eurodollar Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Company; or (iv) as a consequence of (x) any other default by the Company to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 2.10(b).





--------------------------------------------------------------------------------



2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c) or Section 4.04 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 2.12 shall affect or postpone any of
the obligations of the Company or the right of any Lender provided in Sections
2.10 and 4.04.


2.13 Replacement of Lenders.


(a) (i) If any Lender refuses to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as provided in Section 11.12(b), (ii) upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c) or Section 4.04 with respect to any Lender which results
in such Lender charging to the Company increased costs or (iii) any Lender
becomes a Defaulting Lender, the Company shall have the right, in accordance
with the requirements of Section 11.04(b), if no Event of Default will exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with an Eligible Transferee or Transferees (collectively, the
“Replacement Lender”), reasonably acceptable to the Administrative Agent;
provided that (i) at the time of any replacement pursuant to this Section 2.13,
the Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with the assignment fee payable
pursuant to said Section
11.04(b) to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of the
Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum of (A)
an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender and (B) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 3.01
and (ii) all obligations of the Company owing to the Replaced Lender (other than
those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.


(b) Upon the execution of the respective Assignment and Assumption Agreements,
the payment of amounts referred to in clauses (i) and (ii) of the proviso
contained in Section 2.13(a) and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note executed by the
Company, the Replacement Lender shall become a Lender hereunder and the Replaced


Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions applicable to the Replaced Lender under this
Agreement (including, without limitation, Sections 2.10,
2.11, 4.04, 11.01 and 11.06), which shall survive as to such Replaced Lender.


2.14 Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the Company that it is obligated to pay an amount under the
respective Section within 180 days after the date such Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Company pursuant to
said Section 2.10 or 2.11, as the case may be, to the extent the costs, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital are incurred or suffered on or after the date which occurs
180 days prior to such Lender giving notice to the Company that it is obligated
to pay the respective amounts pursuant to said Section 2.10 or 2.11 as the case
may be; provided that if the circumstances giving rise to such claims have a
retroactive effect, then such



--------------------------------------------------------------------------------



180-day period shall be extended to include the period of such retroactive
effect. This Section 2.14 shall have no applicability to any Section of this
Agreement other than said Sections 2.10 or 2.11.


2.15 Incremental Term Commitments.


(a) The Company shall have the right in coordination with the Administrative
Agent as to all of the matters set forth below in this Section 2.15, but without
requiring the consent of any of the Lenders, to request at any time and from
time to time after the Restatement Effective Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Transferees and which will
become Lenders as provided below) satisfactory to the Administrative Agent (with
such consent not to be unreasonably withheld) provide Incremental Term
Commitments and, subject to the applicable terms and conditions contained in
this Agreement, make Incremental Loans pursuant thereto; provided, however, that
(i) no Lender shall be obligated to provide an Incremental Term Commitment as a
result of any such request by the Company, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Term
Commitment and executed and delivered to the Administrative Agent an Incremental
Term Commitment Agreement in respect thereof as provided in clause (b) of this
Section
2.15, such Lender shall not be obligated to fund any Incremental Loans, (ii) any
Lender (including any
Eligible Transferee who will become a Lender) may so provide an Incremental Term
Commitment without the consent of any other Lender, (iii) at the time of the
incurrence of any Incremental Loans and
immediately after giving effect thereto and the use of proceeds thereof,
determined on a pro forma basis,
the Interest Coverage Ratio shall be greater than 2.00:1.00, (iv) the aggregate
principal amount of
Incremental Loans that may be incurred under this Section 2.15 shall not exceed
the greater of (A)
$75,000,000 and (B) an aggregate principal amount such that, at the time of the
incurrence of any
Incremental Loans and immediately after giving effect thereto, determined on a
pro forma basis, the Senior Secured Net Leverage Ratio for the most recently
ended Test Period shall be 2.00:1.00 or lower, (v) all Incremental Loans made
pursuant to an Incremental Term Commitment (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiary Guarantee, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guarantee, (vi) the maturity date of any Incremental Loans shall
not be earlier than the Final Maturity Date, (vii) the Weighted Average Life to
Maturity of any such Incremental Loans shall be no shorter than the Weighted
Average Life to Maturity of the existing Loans, (viii) in the event the initial
yield on any Incremental Loan (as reasonably determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Eurodollar Rate on such
Incremental Loan, (y) if such Incremental Loans are initially made at a discount
or the Lenders making the same receive a fee directly or indirectly from the
BorrowerCompany or any of its Subsidiaries for doing so (but excluding any
arrangement fees not paid to the Lenders thereof generally) (the amount of such
discount or fee, expressed


as a percentage of the Incremental Loans, being referred to herein as “OID”),
the amount of such OID (based on an assumed four year weighted average life) and
(z) any minimum Eurodollar rate applicable to such Incremental Loans, the
“Incremental Yield”) exceeds the initial yield on the existing Loans by more
than 50 basis points (taking into account the same factors in making the
determination of the yield on the Incremental Loans and assuming a weighted
average life of four years; the amount of such excess above
50 basis points being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for Loans shall automatically be increased by
the Yield Differential, effective upon the making of
the Incremental Loans; (ix) (A) any amortization payments in respect of
Incremental Loans shall be no more than ratable with amortization payments in
respect of the existing Loans and (B) any Incremental
Loans shall otherwise be no more than pari passu with the existing Loans with
respect to mandatory prepayments and other prepayment rights, and (x) except as
provided in clauses (vi)-(ix) above, the terms applicable to such Incremental
Loans (including the interest rates applicable thereto) shall be reasonably



--------------------------------------------------------------------------------



satisfactory to the Administrative Agent and as set forth in the respective
Incremental Term Commitment
Agreement.


(b) At the time of the provision of Incremental Term Commitments pursuant to
this Section 2.15, the Company, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Term Commitment
(each, an “Incremental Term Lender”) shall execute and deliver to the
Administrative Agent an Incremental Term Commitment Agreement, with the
effectiveness of such Incremental Term Lender’s Incremental Term Commitment to
occur (and with the respective Incremental Loans to be made) on the date set
forth in such Incremental Term Commitment Agreement, which date in any event
shall be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.15 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Commitment Agreement and to the extent requested by any Incremental Term Lender,
a Note will be issued, at the Company’s expense, to such Incremental Term Lender
in conformity with the requirements of Section 2.05.


SECTION 3. Fees; Reductions of Commitment.


3.01 Agent Fees. The Company agrees to pay to each Agent, for its own account,
such fees as are agreed to in writing by the Company and each Agent from time to
time.


3.02 Mandatory Reduction of Commitments.


(a) The Commitment of each Lender shall terminate in its entirety on the
RestatementAmendment No. 1 Effective Date (after giving effect to the incurrence
of Loans on such date).


(b) Each Incremental Term Commitment made pursuant to an Incremental Term
Commitment Agreement shall be terminated in its entirety on the respective
Incremental Term Commitment Date, in each case after giving effect to the making
of the respective Incremental Loans on such date.


SECTION 4. Prepayments; Payments; Taxes.


4.01 Voluntary Prepayments. The Company shall have the right to prepay Loans,
without premium or penalty (except for amounts owing under Section 2.11), in
whole or in part from time to time on the following terms and conditions:


(i) the Company shall give the Administrative Agent at its Notice Office (A) at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Base Rate Loans or (B) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Eurodollar Loans, which notice (in
each case) shall specify the amount of such prepayment and the Types of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;


(ii) each partial prepayment in respect of any Loans shall be in an aggregate
principal amount of at least the applicable Minimum Amount and, if greater, in
integral multiples as set forth in the definition of Minimum Amount; provided
that no such voluntary partial prepayment



--------------------------------------------------------------------------------



of Eurodollar Loans made pursuant to any Borrowing shall reduce the outstanding
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Amount;


(iii) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; and


(iv) each prepayment of Loans pursuant to this Section 4.01 shall be applied to
the then remaining Scheduled Repayments and Incremental Scheduled Repayments in
such order as the Company shall specify to the Administrative Agent in writing
at the time of such prepayment, and if the Company fails to so specify the
application of such prepayment at the time of such prepayment, then such
prepayment shall be applied to reduce the then remaining Scheduled Repayments
and Incremental Scheduled Repayments in direct order of maturity (based upon the
then remaining principal amount of each such Scheduled Repayment and Incremental
Scheduled Repayment).


The foregoing notwithstanding, in the event that, on or prior to the first
anniversary of the RestatementAmendment No. 1 Effective Date, the Company (x)
makes any prepayment of Loans in connection with any Repricing Transaction, or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Company shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, without duplication, (I) in the case
of clause (x), a prepayment premium of 1% of the principal amount of the Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate principal amount of the applicable Loans outstanding immediately prior
to such amendment and that is prepaid or refinanced pursuant to such amendment
with the incurrence of long-term bank debt financing.


4.02 Mandatory Repayments.


(a) (i) In addition to any other mandatory repayments pursuant to this Section
4.02, on the last Business Day of each fiscal quarter (beginning with the last
Business Day of February, 2011) (each, a “Scheduled Repayment Date”), the
Company shall repay a principal amount of the Loans, to the extent then
outstanding, as is set forth opposite each such fiscal quarter below or the
Final Maturity Date, as applicable (each such repayment, as the same may be
reduced as provided in Section 4.01 or 4.02(f), a “Scheduled Repayment”):


Scheduled Repayment Dates Amount


Each fiscal quarter ending from February 28,
2011 through May 31, 20172018 $500,000


The Final Maturity Date All remaining amounts


(ii) In addition to any other mandatory repayments pursuant to this Section
4.02, the Company shall be required to make, with respect to Incremental Loans,
to the extent then outstanding, scheduled amortization payments of such
Incremental Loans on the dates and in the principal amounts set forth in the
respective Incremental Term Commitment Agreement (each such date, an
“Incremental Scheduled Repayment Date,” and each such repayment, as the same may
be reduced as provided in Sections 4.01 and 4.02(f), an “Incremental Scheduled
Repayment”).


(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
within one Business Day following each date after the Restatement Effective Date
upon which the Company and/or any of its Subsidiaries receives any proceeds from
any incurrence of Indebtedness (excluding any Indebtedness permitted to be
incurred pursuant to Section 8.04 as such Section 8.04 is in



--------------------------------------------------------------------------------



effect on the Restatement Effective Date), an amount equal to 100% of the cash
proceeds therefrom (net of underwriting discounts or placement discounts and
commissions and other reasonable fees and costs associated therewith) shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g).


(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
within one Business Day following each date on and after the Restatement
Effective Date upon which the Company and/or any of its Subsidiaries receives
Cash Proceeds from any Asset Sale (in excess of
$15,000,000 per fiscal year of the Company in the case of any Asset Sale
pursuant to Section 8.02(ii)), an amount equal to 100% of the Net Cash Proceeds
therefrom (or such excess in the case of any Asset Sale
pursuant to Section 8.02(ii)) shall be applied as a mandatory repayment in
accordance with the
requirements of Sections 4.02(f) and (g); provided that such Net Cash Proceeds
shall not be required to be so applied on such date if no Default or Event of
Default then exists and the Company delivers a certificate to the Administrative
Agent on or prior to such date stating that such Net Cash Proceeds shall be used
either to purchase (i) assets used or to be used in the business of the Company
or its Subsidiaries in compliance with this Agreement or (ii) equity interests
in a Person engaged in a business of a type described in Section 8.10 in
connection with a Permitted Acquisition, in each case within 270 days following
the date of such Asset Sale (which certificate shall set forth the estimates of
the proceeds to be so expended), and provided, further, that if all or any
portion of such Net Cash Proceeds not so applied in accordance with Sections
4.02(f) and (g) are not so used within such 270 day period, such remaining
portion shall be applied on the last day of such period as a mandatory repayment
as provided above in this Section 4.02(c).


(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date, an amount equal to the remainder of (A)
applicable ECF Percentage of the Excess Cash Flow for the relevant Excess Cash
Payment Period minus (B) the aggregate principal amount of all voluntary
prepayments of ABL Loans and Loans (but, in the case of the ABL Loans, only to
the extent accompanied by a voluntary reduction to the “Commitments” as defined
in the ABL Credit Agreement) during such period, in each case to the extent made
with internally generated funds shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(f) and (g).


(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
within 10 days following each date after the Restatement Effective Date on which
the Company or any of its Subsidiaries receives any proceeds from any Recovery
Event, an amount equal to 100% of the proceeds of such Recovery Event (net of
reasonable costs including, without limitation, legal costs and expenses and
taxes incurred in connection with such Recovery Event) shall be applied as a
mandatory repayment in accordance with the requirements of Sections 4.02(f) and
(g); provided that so long as no Default or Event of Default then exists and to
the extent such proceeds do not exceed $30,000,000, such proceeds shall not be
required to be so applied on such date to the extent that the Company has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such proceeds shall be (or have been, as the case may be) used to
repair, replace or restore any properties or assets in respect of which such
proceeds were paid or purchase assets used or to be used in the business of the
Company or its Subsidiaries in compliance with this Agreement (i) within 360
days following the date of such Recovery Event (which certificate shall set
forth the estimates of the proceeds to be so expended) or (ii) on or after the
date of the event giving rise to the relevant Recovery Event so long as such
date is not more than 60 days prior to the date of such Recovery Event (which
certificate shall set forth the amounts of the proceeds actually expended);
provided, further, that if all or any portion of such proceeds not required to
be applied in accordance with Sections 4.02(f) and (g) pursuant to the preceding
proviso are not so used within the periods provided in the immediately preceding
proviso, such remaining portion shall be applied on the last day of such period
as a mandatory repayment in accordance with the requirements of Sections 4.02(f)
and (g).





--------------------------------------------------------------------------------



(f) Each amount required to be applied pursuant to Sections 4.02(b), (c), (d)
and (e) in accordance with this Section 4.02(f) shall be applied to repay the
outstanding principal amount of Loans; provided, however, that (x) if at the
time of any mandatory repayment pursuant to this Section
4.02(f) the ABL Borrowing Availability is less than $20,000,000 (or, in the case
of amounts required to be applied pursuant to Section 4.02(d), $25,000,000, such
mandatory repayment instead shall be applied (i)
first, to repay the outstanding principal amount of the ABL Loans in an amount
necessary to cause the
ABL Borrowing Availability to be equal to $20,000,000 (or, in the case of
amounts required to be applied pursuant to Section 4.02(d), $25,000,000), and
(ii) second, to repay the outstanding principal amount of
the Loans, and (y) without limiting the provisions of preceding subclause (x),
if as part of any Asset Sale or
Recovery Event, any Collateral is being sold or has been damaged or taken (as
the case may be) that is used in calculating the Borrowing Base (as defined in
the ABL Credit Agreement) then the amount of the
Net Cash Proceeds from such Asset Sale or the net proceeds from such Recovery
Event (as the case may
be) that is attributable to such Collateral shall be applied to the outstanding
ABL Loans in an amount equal to the value of such Collateral for which credit is
given in such Borrowing Base (immediately prior to such Asset Sale or Recovery
Event), and the remaining portion of such Net Cash Proceeds or net insurance
proceeds shall be applied as a mandatory repayment in accordance with the
requirements of Section
4.02(c) or (e), as the case may be.


(g) With respect to each repayment of Loans required by this Section 4.02, the
Company may designate the Types of Loans which are to be repaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Loans were made; provided that: (i) if any repayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the applicable Minimum
Amount, such Borrowing shall be immediately converted into a Borrowing of Base
Rate Loans; (ii) each repayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; (iii) each repayment shall be applied to
all outstanding Incremental Loans on a pro rata basis; and (iv) each prepayment
of Loans and Incremental Loans pursuant to this Section 4.02 shall be applied to
the then remaining Scheduled Repayments and Incremental Scheduled Repayments on
a pro rata basis.


(h) All outstanding Loans and Incremental Loans shall be repaid on the Final
Maturity Date. The Borrower shall repay to the Administrative Agent for the
ratable account of the


Lenders holding Term B Loans that are not Converted Term B Loans, the
outstanding principal amount of such Term B Loans that are not Converted Term B
Loans on the Amendment No. 1 Effective Date.


4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
no later than 12:00 Noon (local time in the city in which such payments are to
be made) on the date when due and shall be made in Dollars in immediately
available funds at the Payment Office of the Administrative Agent. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.


4.04 Net Payments; Taxes.


(a) All payments made by or on behalf of the Company hereunder or under any Note
will be made without setoff, counterclaim or other defense. Except as provided
in Section 4.04(b), all such payments will be made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or



--------------------------------------------------------------------------------



hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any income or franchise
tax imposed on or measured by the overall net income or profits of a Lender, or
any franchise tax or gross receipts taxes that are imposed in lieu of net income
or net profits taxes, in either case pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Company agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Company agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income of such Lender pursuant to the laws of
the jurisdiction or any political subdivision or taxing authority thereof or
therein in which such Lender is organized or in which the principal office or
applicable lending office of such Lender is located as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Company will furnish to the Administrative Agent
within 45 days after the date of the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Company. The Company agrees to indemnify and hold harmless each Lender and the
Administrative Agent, and reimburse such Lender or Administrative Agent within
10 days after its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender or Administrative Agent, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth the amount of such payment or liability
and the reasons therefore in reasonable detail delivered to Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(b) Each Lender that is not a United States person (as such term is defined in
Section
7701(a)(30) of the Code) agrees to deliver to the Company and the Administrative
Agent on or prior to the Restatement Effective Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 2.13 or 11.04 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to


such Lender, (i) to the extent permitted by law, two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note or (ii) to the extent permitted by law,
if the Lender is not a “Lender” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit C (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue
Service Form W-8BEN (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. In addition,
each Lender agrees that from time to time after the Restatement Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Company and the Administrative Agent, to the extent permitted by law, two
new accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form



--------------------------------------------------------------------------------



W-8BEN (with respect to a complete exemption under an income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a Section
4.04(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note or it shall immediately
notify the Company and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 11.04(b) and the immediately succeeding sentence, (x) the
Company shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Company U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Company shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Company the Internal
Revenue Service Forms required to be provided to the Company pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 11.04(b), the Company
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Restatement Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such income or similar
Taxes.


(c) If the Company pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Company an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine in its sole discretion consistent with the policies of such


Lender whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax carryover or carryback of such Lender that otherwise would
not have expired) of any Tax Benefit with respect to which such Lender has made
a payment to the Company pursuant to this Section 4.04(c) shall be treated as a
Tax for which the Company is obligated to indemnify such Lender pursuant to this
Section 4.04 without any exclusions or defenses; (iii) nothing in this Section
4.04(c) shall require a Lender to disclose any confidential information to the
Company (including, without limitation, its tax returns); and (iv) no Lender
shall be required to pay any amounts pursuant to this Section 4.04(c) at any
time a Default or Event of Default exists. Notwithstanding anything to the
contrary, in no event will any Lender be required to pay any amount to the
Company the payment of which would place such Lender in a less favorable net
after-tax position than such Lender would have been in if the additional amounts
giving rise to such refund of Taxes had never been paid.


SECTION 5. Conditions Precedent to Restatement Effective Date. The effectiveness
of the restatement of the Original Credit Agreement contemplated by this
Agreement is subject to the satisfaction of the following conditions:





--------------------------------------------------------------------------------



(a) Execution of Agreement; Lender Addenda. On or prior to the Restatement
Effective Date the Administrative Agent shall have received (i) a counterpart of
this Agreement executed and delivered by the Company and (ii) Lender Addenda
appropriately completed and executed by Lenders under the Original Credit
Agreement constituting the Required Lenders.


(b) Opinions of Counsel. On the Restatement Effective Date, the Administrative
Agent shall have received (i) from Frost Brown Todd LLC, counsel to the Company
and its Subsidiaries, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Restatement Effective
Date covering the matters set forth in Exhibit D and (ii) from local counsel to
the Company and its Subsidiaries reasonably satisfactory to the Administrative
Agent, opinions addressed to the Administrative Agent, the Collateral Agent and
each of the Lenders and dated the Restatement Effective Date, each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall cover such matters incident to the transactions contemplated
herein and in the other Credit Documents as the Administrative Agent may
reasonably request.


(c) Corporate Documents; Proceedings. (1) On the Restatement Effective Date, the
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date, signed by an Authorized Officer of each Credit Party, and
attested to by the Secretary or any Assistant Secretary of such Credit Party,
substantially in the form of Exhibit E with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or their
equivalents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent; and all Business and legal proceedings
and all instruments and agreements relating to the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Business proceedings, governmental approvals, good standing
certificates and bring-down certificates, if any, which the Administrative Agent
may have reasonably requested in connection therewith, such documents and papers
where appropriate to be certified by proper Business or governmental
authorities.


(d) No Conflicts. There shall be no conflict with, or default under, any
material agreement of the Company and its Subsidiaries nor shall there exist any
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon the Transaction or the transactions
contemplated by this Agreement.


(e) Litigation. There shall be no litigation, arbitration, administrative
proceeding or consent decree that could reasonably be expected to (1) have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole,
or (2) materially impair the ability of the parties to consummate the
Transaction.


(f) Financial Statements; Pro Forma Financials; Projections. On or prior to the
Restatement Effective Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 6.05(a), (c)
and (d), which historical financial statements, pro forma financial statements
and Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent.


(g) Fees. The Joint Lead Arrangers and Administrative Agent shall have received
all Fees and other amounts due and payable on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including the legal fees and expenses of Cahill
Gordon & Reindel LLP, special counsel to the Agent, and the fees and expenses of
any local counsel, foreign counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by the Company hereunder or under any other
Loan Document.





--------------------------------------------------------------------------------



(h) No Default; Representations and Warranties. On the Restatement Effective
Date, (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein or in the other Credit Documents
shall be true and correct in all material respects.


(i) Officer’s Certificate. On the Restatement Effective Date, the Administrative
Agent shall have received a certificate dated such date signed by the President
or any Vice President of the Company stating that all of the applicable
conditions set forth in clauses (h), (j) and (p) have been met.


(j) Consummation of the Transaction.


(i) The Acquisition Agreement shall be in full force and effect and concurrently
with the funding of the Loans hereunder, the Acquisition shall have been
consummated in accordance with the terms of the Acquisition Agreement, and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived, and the Company
shall not have consented to any action which would require the consent of the
Company under the Acquisition Agreement, if such alteration, amendment, change,
supplement, waiver or consent would be adverse to the interests of the Lead
Arranger or Lenders in any material respect, in any such case without the prior
written consent of the Administrative Agent. The Administrative Agent shall have
received, or shall receive concurrently, copies of duly completed, executed and
dated share transfer forms (ordres de mouvement) and related tax transfer forms
(formulaire Cerfa n°2759) in respect of the transfer of all, and not less than
all, of the Acquired Securities (as defined in the Acquisition Agreement) or
other confirmation satisfactory to the Lead Arranger of the consummation of the
Acquisition.


(ii) On or prior to the Restatement Effective Date, the Company and certain of
its Subsidiaries shall have entered into the ABL Credit Agreement. The ABL
Credit Agreement shall comprise not less than $100.0 million in commitments. All
terms and conditions (and the documentation) in connection with the incurrence
of the ABL Loans (including, without limitation, amortization, maturities,
interest rate, interest periods, covenants, defaults, remedies and other terms)
shall be reasonably satisfactory to the Administrative Agent and all conditions
precedent to the incurrence of the ABL Loans as set forth in the ABL Credit
Documents shall have been satisfied (and not waived without the consent of the
Administrative Agent) to the reasonable satisfaction of the Administrative
Agent.


(iii) On or prior to the Restatement Effective Date, the Company shall have
received gross cash proceeds (calculated before underwriting fees) of at least
$250.0 million from the issuance of the Senior Notes and such gross proceeds
shall have been released from escrow.


(iv) All requisite material Governmental Authorities and third parties shall
have approved or consented to the Transaction, all applicable waiting or appeal
periods (including any extensions thereof) shall have expired and there shall be
no governmental or judicial action, actual or threatened, that could reasonably
be expected to restrain, prevent or impose materially burdensome conditions on
the Transaction.


(v) On or prior to the Restatement Effective Date, the Company shall have
consummated the Refinancing.


(vi) On the Restatement Effective Date and after giving effect to the
consummation of each component of the Transaction to be consummated on or prior
to the Restatement Effective Date, the Company and its Subsidiaries shall have
no indebtedness for money borrowed or preferred stock outstanding other than (i)
the Loans, (ii) the ABL Loans and ABL Letters of Credit, (iii) intercompany
Indebtedness among the Credit Parties, (iv) the Senior Notes and (v) certain
other indebtedness existing on the Restatement Effective Date as listed on
Schedule 5(j)(vi).





--------------------------------------------------------------------------------



(vii) On the Restatement Effective Date and immediately prior to giving effect
to the Acquisition, the representations and warranties with respect to the
Acquired Business and its Subsidiaries shall be true and correct to the extent
required by the condition set forth in Section 5.3.3 of the Acquisition
Agreement.


(k) Consents. The Administrative Agent shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transaction, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transaction or the other transactions contemplated hereby.


(l) Margin Regulations. After giving effect to the Transaction, including the
making of Loans and the use of proceeds thereof, the Company shall not be in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.


(m) Security Documents. On the Restatement Effective Date, each Credit Party
shall have duly authorized, executed and delivered such amendments and
supplements to the Security Documents as the Administrative Agent shall
reasonably require to ensure the continued perfection of the security interests
of the Administrative Agent in the Collateral together with proper financing
statements (Form UCC-1 or such other financing statements or similar notices as
shall be required by local law) or amendments to such financing statements,
fully executed (to the extent necessary) for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Security Agreement.


(n) Intercreditor Agreement. On the Restatement Effective Date, each Credit
Party, the Collateral Agent (for and on behalf of the Secured Creditors) and the
ABL Collateral Agent (for and on behalf of the lenders under the ABL Credit
Agreement and J.P. Morgan Chase, N.A., as administrative agent under the ABL
Credit Agreement) shall have duly authorized, executed and delivered the
ABL/Term Loan Intercreditor Agreement in the form of Exhibit K (as amended,
modified, restated and/or





--------------------------------------------------------------------------------



supplemented from time to time, the “ABL/Term Loan Intercreditor Agreement”),
and the ABL/Term
Loan Intercreditor Agreement shall be in full force and effect.


(o) SolvencyCertificate. On the Restatement Effective Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Company in the form of Exhibit L.


(p) Notice of Borrowing. Prior to the making of the New Loans, the
Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.03(a).


(q) Notes. There shall have been delivered to the Administrative Agent for the
account of each of the Lenders requesting them the appropriate Notes in each
case executed by the Company and in the amount, maturity and as otherwise
provided herein.


(r) Mortgages. With respect to all Real Property owned by the Company or any of
its Domestic Subsidiaries not already subject to a Mortgage, the Company will
execute and deliver, or will cause the applicable Credit Party to execute and
deliver (or with respect to clause (v) below, the Collateral Agent shall have
received):


(i) fully executed and notarized counterparts of Mortgages, which Mortgages
shall cover all of the Real Property owned by the Company or any of its Domestic
Subsidiaries as designated on Schedule 5(r) and not subject to a Mortgage prior
to the Restatement Effective Date (each, a “New Mortgaged Property” and
collectively, the “New Mortgaged Properties”), together with evidence that
counterparts of the Mortgages and corresponding UCC fixture filings have been
delivered to the title insurance company insuring the Lien of the Mortgages for
recording in all places to the extent necessary or, in the reasonable opinion of
the Collateral Agent, desirable to effectively create a valid and enforceable
First Priority mortgage lien on each New Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;


(ii) mortgagee title insurance policies or marked-up unconditional binders for
such insurance (and evidence of payment in full by the Company of any premiums,
costs and expenses related thereto, including without limitation recording taxes
and filing fees) in connection with the New Mortgaged Properties issued by First
American Title Insurance Company or such other title insurers reasonably
satisfactory to the Collateral Agent, (the “Mortgage Policies”) in amounts
reasonably satisfactory to the Collateral Agent assuring the Collateral Agent
that the respective Mortgages on such new Mortgaged Properties are valid and
enforceable First Priority mortgage liens on the respective New Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances and such Mortgage Policies shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent and shall include, as
appropriate, endorsements for any matter that the Collateral Agent in its
discretion may reasonably request, including without limitation a zoning
endorsement (or in lieu thereof, a zoning report in form and substance
reasonably acceptable to the Collateral Agent), and shall not include an
exception for mechanics’ liens unless such liens would constitute Permitted
Encumbrances, and shall provide for affirmative insurance and such reinsurance
(including direct access agreements) as the Collateral Agent in their discretion
may reasonably request;;


(iii) if requested by the Collateral Agent, surveys in form and substance
reasonably satisfactory to the Collateral Agent of each New Mortgaged Property
dated a recent date acceptable to the Collateral Agent, certified in a manner
reasonably satisfactory to the Collateral Agent by a licensed professional
surveyor satisfactory to the Collateral Agent;





--------------------------------------------------------------------------------



(iv) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination, and for any New Mortgaged Property on which
improvements are located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section 7.03(c) in form and substance satisfactory to the
Administrative Agent;


(v) from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the Mortgages
and such other matters incident to the transactions contemplated herein and in
the other Credit Documents as the Administrative Agent may reasonably request;
and


(vi) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property.


(s) Amended and Restated Mortgages, Etc. With respect to all of the Real
Property owned by the Company or any of its Domestic Subsidiaries as designated
on Schedule 5(s) and subject to a Mortgage prior to the Restatement Effective
Date (each, an “Existing Mortgaged Property” and collectively, the “Existing
Mortgaged Properties”), the Collateral Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Agent:


(i) an amended and restated Mortgage encumbering such Existing Mortgaged
Property, duly executed and acknowledged by the applicable Credit Party and in
form and substance reasonably satisfactory to the Collateral Agent;


(ii) to the extent reasonably requested by the Collateral Agent, a UCC-3 fixture
filing amendment with respect to each UCC-1 fixture filing filed with respect to
such Existing Mortgaged Property;


(iii) date down endorsement to the existing mortgagee’s title insurance policy
or, if not available, a new Mortgage Policy, disclosing no additional liens or
title exceptions against such Existing Mortgaged Property other than Permitted
Encumbrances, extending the date of such mortgagee’s title insurance policy to
the date of recordation of such amended and restated Mortgage, and providing
assurance reasonably satisfactory to the Collateral Agent that the lien on such
Existing Mortgaged Property in favor of the Collateral Agent shall continue to
have the enforceability and priority in effect immediately prior to the
Restatement Effective Date and shall be in form and substance reasonably
acceptable to the Collateral Agent;


(iv) evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in clauses
(i), (ii) and (iii) above;


(v) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and, for any Existing Mortgaged Property on
which





--------------------------------------------------------------------------------



improvements are located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the applicable Credit Parties and (y) certificates of insurance evidencing the
insurance required by Section
7.03(c) in form and substance satisfactory to the Administrative Agent;


(vi) copies of, or certificates as to coverage under, the insurance policies
required by Section 7.03 naming the Administrative Agent as additional insured,
loss payee and mortgagee, as applicable, and otherwise in form and substance
satisfactory to the Administrative Agent; and


(vii) from local counsel to the Company and its Subsidiaries reasonably
satisfactory to the Administrative Agent, opinions addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover the liens granted pursuant to the amended
and restated Mortgages and such other matters incident to the transactions
contemplated herein and in the other Credit Documents as the Administrative
Agent may reasonably request.


SECTION 6. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans as provided herein, the Company
makes the following representations and warranties, on behalf of itself and its
Subsidiaries, in each case after giving effect to the Transaction consummated on
the Restatement Effective Date, with the occurrence of each Credit Event on the
Restatement Effective Date being deemed to constitute a representation and
warranty that the matters specified in this Section 6 are true and correct in
all material respects (except that any representation or warranty that is
qualified by its terms as to materiality or as to a Material Adverse Effect
shall be true and correct in all respects) on and as of the date when made (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (except that any representation or warranty that is
qualified by its terms as to materiality or as to a Material Adverse Effect
shall be true and correct in all respects) only as of such specified date):


6.01 Status. Each of the Company and its Subsidiaries (i) is a duly organized
and validly existing corporation, limited partnership or limited liability
company in good standing under the laws of the jurisdiction of its organization,
except where the failure to be in good standing could not reasonably be expected
to have a Material Adverse Effect, (ii) has the corporate, limited partnership
or company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the conduct of its business requires such qualifications
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


6.02 Power and Authority. Each Credit Party has the corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform the terms and provisions of each of the Documents to which it is
party and has taken all necessary corporate, partnership or limited liability
company action to authorize the execution, delivery and performance by it of
each such Document. Each Credit Party has duly executed and delivered each of
the Documents to which it is party, and each such Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing.





--------------------------------------------------------------------------------



6.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with, or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Company or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
or (iii) will violate any provision of the certificate of incorporation or
by-laws or other organizational documents, as applicable, of the Company or any
of its Subsidiaries.


6.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required (i) to authorize, or is required in connection with, the execution,
delivery and performance of any Document by any Credit Party or (ii) to ensure
the legality, validity, binding effect or enforceability of any such Document
with respect to any Credit Party, except those (A) which have been obtained or
made, (B) the absence of which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect or (C) for filings
and recordings required to perfect the security interests created under the
Security Document and, the ABL Security Documents.






Projections; etc.

6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;





(a) (i) The audited consolidated balance sheet of (x) the Company and its
Subsidiaries for the fiscal year of the Company ended November 30, 2009 and the
related consolidated statements of income, cash flows and shareholders’ equity
of the Company and its Subsidiaries for such fiscal year, and (y) the Acquired
Business and its Subsidiaries for the fiscal year of the Acquired Business ended
December 31, 2009 and the related consolidated statements of income, cash flows
and shareholders’ equity of the Acquired Business and its Subsidiaries for such
fiscal year, and (ii) the unaudited consolidated balance sheet of (x) the
Company and its Subsidiaries for the three fiscal quarters of the Company ended
August 31, 2010 and the related consolidated statements of income and cash flows
of the Company and its Subsidiaries for such fiscal quarters and (y) the
Acquired Business and its Subsidiaries for the eight months of the Acquired
Business ended August 31, 2010 and the related consolidated statements of income
and cash flows of the Acquired Business and its Subsidiaries for such fiscal
period, copies of which in each case have been furnished to the Administrative
Agent and each Lender prior to the Restatement Effective Date, present fairly in
all material respects the consolidated financial condition of the Company and
its Subsidiaries or the Acquired Business and its Subsidiaries, as the case may
be, at the dates of said financial statements and the results for the periods
covered thereby, subject, in the case of the unaudited financial statements, to
normal year-end adjustments. All such financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied,
except to the extent provided in the notes to said financial statements.


(b) On and as of the Restatement Effective Date, on a pro forma basis after
giving effect to the Transaction and to all Indebtedness incurred, and to be
incurred (including, without limitation, the Loans and the additional ABL Loans,
if any) and Liens created, and to be created, by each Credit Party in connection
therewith, with respect to each of (i) the Company and its Subsidiaries (on a



--------------------------------------------------------------------------------



consolidated basis) and (ii) the Acquired Business and its Subsidiaries (on a
consolidated basis), (x) the sum of the assets, at Fair Value, of each of the
Company and its Subsidiaries (on a consolidated basis) or the Acquired


Business and its Subsidiaries (on a consolidated basis), as the case may be,
will exceed their debts, (y) they have not incurred nor intended to, nor believe
that they will, incur debts beyond their ability to pay such debts as such debts
mature and (z) they will have sufficient capital with which to conduct their
business. For purposes of this Section 6.05(b), (A) “debt” means any liability
on a claim, and “claim” means (i) right to payment whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (ii)
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed contingent, matured, unmatured, disputed, undisputed, secured or
unsecured, and (B) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all facts and circumstances existing at
such time (including after giving effect to any claims of contribution,
subrogation or other reimbursement rights), can reasonably be expected to become
a liquidated, matured and fixed liability to the extent such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5.


(c) The pro forma consolidated balance sheet of the Company as of August 31,
2010 as reflected in the Confidential Information Memorandum, a copy of which
has heretofore been furnished to each Lender, presents good faith estimate of
the consolidated pro forma financial condition of the Company after giving
effect to the Transaction at the date thereof.


(d) The Projections are based on good faith estimates and assumptions made by
the management of the Company, and on the Restatement Effective Date such
management believed that the Projections were reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections probably will differ from the projected
results and that the differences may be material.


(e) Except (i) as fully disclosed in the financial statements referred to in
Section
6.05(a)(i) and (ii) for the Indebtedness permitted pursuant to Section 8.04,
there were as of the Restatement Effective Date no liabilities or obligations
with respect to the Company, the Acquired Business or any of their respective
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Restatement Effective Date and except for the Indebtedness permitted
pursuant to Section 8.04, the Company knows of no reasonable basis for the
assertion against it, the Acquired Business or any of their respective
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements referred to in Section 6.05(a)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


(f) After giving effect to the Transaction, since November 30, 2009, there has
been no change in the condition (financial or otherwise), business, operations,
assets or liabilities of the Company or any of its Subsidiaries that has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


6.06 Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of the Company or any of its Subsidiaries, threatened (i) with
respect to any Document or (ii) that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.





--------------------------------------------------------------------------------



6.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for


purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.


6.08 Use of Proceeds; Margin Regulations.


(a) All proceeds of Loans made on the Restatement Effective Date shall be used
by the Company (i) to finance the Acquisition and the Refinancing, (ii) for
working capital and general corporate purposes and (iii) to pay fees and
expenses in connection with the foregoing. The proceeds of the Additional Term
B-1 Loans made pursuant to the Additional Term B-1 Commitment shall be used for
the repayment of Term B Loans required to be made pursuant to Section 4.02.


(b) The proceeds of Incremental Loans shall be utilized for the general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, to finance Permitted Acquisitions, to pay fees and expenses in
connection therewith and to prepay or repay the ABL Loans and other Indebtedness
to the extent permitted by this Agreement).


(c) No part of the proceeds of any Loan or Incremental Loan will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. The making of any Loan or Incremental
Loan and the use of the proceeds thereof will not violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.


6.09 Tax Returns and Payments. Each of the Company and each of its Subsidiaries
has timely filed or caused to be timely filed (including pursuant to any valid
extensions of time for filing) with the appropriate taxing authority, all
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by or with respect to the income, properties or operations
of each of the Company and its Subsidiaries, as the case may be. The Returns
accurately reflect in all material respects all liability for taxes of the
Company and its Subsidiaries as a whole for the periods covered thereby. Each of
the Company and its Subsidiaries have paid all material taxes payable by them
(including in its capacity as withholding agent) which have become due other
than those contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles and
which would not individually or in the aggregate cause a Material Adverse
Effect. There is no action, suit, proceeding, investigation, audit, or claim now
pending regarding any material taxes relating to the Company or any of its
Subsidiaries. As of the Restatement Effective Date, neither the Company nor any
of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of any material taxes of the Company or any of its
Subsidiaries. None of the Company or any of its Subsidiaries has incurred, or
will incur, any material tax liability in connection with the Transaction or any
other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of the Company or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business). The Company
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all material Taxes not yet due and payable. Neither the Company nor any
of its Subsidiaries have ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c), Section
6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever “participated” in
a “reportable transaction” within the meaning of Treasury Regulation Section



--------------------------------------------------------------------------------



1.6011-4, except as could not be reasonably expected to, individually or in the
aggregate, result in a
Material Adverse Effect.


6.10 ERISA; Foreign Pension Plans.


(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries are in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of the Company and each ERISA Affiliate to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
reasonably be expected to result in a Material Adverse Effect.


(b) Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has incurred any
obligation in an amount that would reasonably be expected to result in a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan.


6.11 The Security Documents.


(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in, and/or Lien on, all right, title and interest
of each Credit Party in all of the Security Agreement Collateral described
therein, and each Security Agreement (upon satisfaction of any filing or other
requirements set forth therein) creates a fully perfected First Priority Lien
on, and/or security interest in, all right, title and interest of such Credit
Party in all of the Security Agreement Collateral described therein to the
extent the Security Agreement Collateral consists of the type of property in
which a security interest may be perfected by filing a financing statement under
the UCC, subject to no other Liens other than Permitted Liens (and subject to
the terms of the ABL/Term Loan Intercreditor Agreement). The recordation of the
Assignment of Security Interest in U.S. Patents and Trademarks in the form
attached to the Security Agreement in the United States Patent and Trademark
Office together with filings on Form UCC-1 made pursuant to the Security
Agreement will be effective, under applicable law, to perfect the security
interest granted to the Collateral Agent in the trademarks and patents covered
by the Security Agreement.


(b) The security interests created in favor of the Collateral Agent, as Pledgee,
for the benefit of the Secured Creditors under the Pledge Agreement constitute
(upon satisfaction of any filing, delivery or other requirements in respect of
the stock issued by any Foreign Subsidiary) first priority perfected security
interests in the Pledged Securities (assuming, in respect of certificated stock
and securities constituting promissory notes, the Collateral Agent’s continuous
possession thereof) described in the Pledge Agreement, subject to no security
interests of any other Person (other than Permitted Liens (and subject to the
terms of the ABL/Term Loan Intercreditor Agreement) described in clauses (y) and
(z) of Section 8.01(v)). Except as provided in the immediately preceding
sentence, no filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledged
Securities and the proceeds thereof under the Pledge Agreement (other than
filings of proper UCC-1 Financing Statements in respect of the Pledged
Securities constituting promissory notes and uncertificated equity interests,
which filings have been made).





--------------------------------------------------------------------------------



(c) Each of the Mortgages will create, upon the filing thereof, as security for
the obligations purported to be secured thereby, a valid and enforceable (upon
satisfaction of any filing or


other requirements set forth therein) and perfected first priority mortgage lien
and security interest in the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior to and prior to
the rights of all third Persons and subject to no other Liens (except Permitted
Encumbrances).


6.12 Properties; No Recovery Event. (a) All Real Property owned or leased by the
Company or any of its Domestic Subsidiaries as of the Restatement Effective
Date, and the nature of the interest therein, is set forth in Schedule 6.12.
Each of the Company and each of its Subsidiaries has good and marketable title
to all material properties owned by it, and a valid leasehold interest in all
material property leased by it, including (in each case) all material property
reflected in the most recent historical balance sheets referred to in Section
6.05(a) (except as sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business or as permitted by the terms of this
Agreement), free and clear of all Liens, other than Permitted Encumbrances. (b)
Neither the Company nor any Subsidiary has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any casualty or
condemnation affecting all or any portion of its property.


6.13 Capitalization. On the Restatement Effective Date, the authorized capital
stock of the Company is as disclosed in the Company’s Form 10-K for the fiscal
year ended November 30,
2009. All such outstanding capital stock has been duly and validly issued and,
except as set forth on Schedule 6.13, are free of preemptive rights and subject
to no security interests of any other Person (other than Permitted Liens).
Except as set forth on Schedule 6.13, neither the Company nor any of its
Subsidiaries has outstanding any securities convertible into or exchangeable for
its membership interests or outstanding any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its membership interests.


6.14 Subsidiaries. Schedule 6.14 lists each Subsidiary of the Company, and the
direct and indirect ownership interest of the Company therein, in each case as
of the Restatement Effective Date.


6.15 Compliance with Statutes, etc. Each of the Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


6.16 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


6.17 Environmental Matters.


(a) Each of the Company and each of its Subsidiaries, their respective
operations and Real Property is in compliance with and has no liability under
Environmental Law, and has obtained and is in compliance with the requirements
of any permits issued under such Environmental Law. There is no past, pending
or, to the best knowledge of the Company or any of its Subsidiaries, threatened
Environmental Claim against the Company or any of its Subsidiaries or any Real
Property currently or, to the best knowledge of the Company or any of its
Subsidiaries, previously owned, leased or operated by



--------------------------------------------------------------------------------



the Company or any of its Subsidiaries or any of their respective predecessors
in interest. There are no facts, circumstances, conditions or occurrences on any
Real Property currently owned, leased or operated by the Company or any of its
Subsidiaries or, to the best knowledge of the Company or any of its
Subsidiaries, on


any formerly owned or operated Real Property or any property adjoining or in the
vicinity of any currently owned or operated Real Property that could reasonably
be expected (i) to result in any non-compliance with any Environmental Law, or
to form the basis of an Environmental Claim against the Company or any of its
Subsidiaries or any currently owned or operated Real Property or (ii) to cause
any such Real Property to be subject to any material restrictions on the
ownership, occupancy, use or transferability of such Real Property by the
Company or any of its Subsidiaries under Environmental Law.


(b) Neither the Company nor any of its Subsidiaries is obligated to perform any
action or otherwise incur any expense under Environmental Law pursuant to any
order, decree, judgment or agreement by which it is bound or has assumed by
contract, agreement or operation of law, and none of them are conducting or
financing any response action or other corrective action pursuant to
Environmental Law with respect to any Real Property or any other location.


(c) No person with an indemnity or contribution obligation to the Company or any
of its Subsidiaries relating to compliance with or liability under Environmental
Law is in default with respect to such obligation.


(d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, remediation or
cleanup pursuant to any Environmental Law.


(e) Notwithstanding anything to the contrary in this Section 6.17, the
representations made in this Section 6.17 shall only be untrue if the effect of
all violations, claims, restrictions, failures, noncompliance, liabilities and
other circumstances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


6.18 Labor Relations. Except as disclosed on Schedule 6.18, as of the
Restatement Effective Date (a) there is no collective bargaining agreement or
other labor contract covering employees of the Company or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
best of the Company’s knowledge, no union or other labor organization is seeking
to organize, or to be recognized as, a collective bargaining unit of employees
of the Company or any of its Subsidiaries or for any similar purpose, (d) there
is no pending or (to the best of the Company’s knowledge) threatened, strike or
work stoppage and (e) there is no pending or (to the best of the Company’s
knowledge) threatened unfair labor practice claim, or other labor dispute
against or affecting the Company or its Subsidiaries or their employees that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


6.19 Patents, Licenses, Franchises and Formulas. Each of the Company and each of
its Subsidiaries owns all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and formulas, or rights with respect to
the foregoing, and has obtained assignments of all licenses and other rights of
whatever nature, necessary for the present and proposed conduct of its business,
without any known conflict with the rights of others except, with respect to any
matter specified in this Section 6.19, as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.


6.20 Indebtedness. Schedule 5(k)(vi) sets forth a true and complete list of all
indebtedness for borrowed money (other than (i) Intercompany Loans, (ii) the
Obligations, (iii) the Senior



--------------------------------------------------------------------------------



Notes and (iv) the ABL Loans) and related obligations of the Company and its
Subsidiaries as of the Restatement Effective Date and which is to remain
outstanding after giving effect to the Transaction, in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any other entity which directly or indirectly guaranteed such debt.


6.21 Representations and Warranties in Documents. All representations and
warranties of each Credit Party set forth in the Documents were true and correct
in all material respects as of the time such representations and warranties were
made and shall be true and correct in all material respects as of the
Restatement Effective Date as if such representations and warranties were made
on and as of such date, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.


6.22 Insurance. Set forth on Schedule 6.22 hereto is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Restatement Effective Date, with the amounts insured set forth therein.


6.23 Anti-Terrorism Laws.


(a) No Credit Party, none of its Subsidiaries and, to the knowledge of each
Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or Affiliate
(i) has violated or is in violation of Anti-Terrorism Laws or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.


(b) No Credit Party, none of its Subsidiaries and, to the knowledge of each
Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or such
Affiliate that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.


(c) No Credit Party, none of its Subsidiaries and, to the knowledge of each
Credit Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Credit Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.


SECTION 7. Affirmative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement Effective
Date, after giving effect to the Transaction, and until the Total Commitment has
terminated and the Loans and Notes, together with interest, Fees and all other
Obligations are paid in full:


7.01 Information Covenants. The Company will furnish to the Administrative
Agent (which shall promptly distribute a copy to each Lender):


(a) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Company,
commencing with the period ending February 28, 2011, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of each such quarterly
accounting period and the related consolidated statement of income and the
related consolidated statement of cash flows for each such quarterly accounting
period and for the elapsed



--------------------------------------------------------------------------------



portion of the fiscal year ended with the last day of each such quarterly
accounting period (other than the fourth quarterly accounting period), setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be in reasonable detail and certified by the chief financial
officer or treasurer of the


Company that they fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and shall be accompanied
by a management discussion and analysis of the results of operations and
financial condition with respect to such period.


(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Company, commencing with the period ending November 30, 2010, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statement of income and the
related consolidated statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by Ernst & Young
LLP, any other independent registered public accountants or such other
independent registered public accountants of recognized national standing
reasonably acceptable to the Administrative Agent.


(c) Budgets. No later than 90 days after the close of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income and cash flows and balance sheets)
prepared by the Company for (x) each monthly accounting period in such fiscal
year and (y) such fiscal year prepared in summary form, in each case, of the
Company and its Subsidiaries, accompanied by the statement of the chief
financial officer or treasurer of the Company to the effect that, to the best of
such officer’s knowledge, the budget is a reasonable estimate of the period
covered thereby. Additionally, within 60 days after the consummation of each
Permitted Acquisition for which the aggregate consideration (i.e., the aggregate
amount of cash, the Company’s common equity (or options or warrants therefore)
paid equals or exceeds $50,000,000, a revised budget in the form described above
taking into account the effects of such Permitted Acquisition on the budget for
the remainder of the fiscal year covered by the original budget.


(d) Officers’ Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a certificate of the chief
financial officer or treasurer of the Company to the effect that no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, if delivered with the financial statements
required by Section 7.01(b), set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.


(e) ManagementLetters. Promptly after the Company or any of their Subsidiaries’
receipt thereof, a copy of any “management letter” received by the Company or
such Subsidiary from its independent registered public accountants and the
management’s responses thereto (other than reports of a routine or ministerial
nature which are not material).


(f) Notice of Default and Litigation. Promptly, and in any event within five
Business Days after an officer of the Company or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default (provided such Default or Event of Default is
continuing) and (ii) any litigation or governmental investigation or proceeding
pending or threatened (x) against the Company or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (y) with respect to any Document.





--------------------------------------------------------------------------------



(g) Other Reports and Filings. Prompt notice of the filing of all financial
information, proxy materials and other information and reports, if any, which
the Company or any of its Subsidiaries shall file with the SEC or deliver to
lenders under the ABL Credit Agreement (or any trustee, Administrative Agent or
other representative therefor) and not otherwise required to be delivered


hereunder. If filings with the SEC are not electronically available, the Company
and its Subsidiaries will promptly provide copies of the same to the
Administrative Agent.


(h) Environmental Matters. Promptly upon, and in any event within fifteen
Business Days after, an officer of the Company or any of their Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters, unless such environmental matters could not, individually or when
aggregated with all other such environmental matters taken together with any and
all exceptions to the representations and warranties set forth in Section 6.17,
be reasonably expected to have a Material Adverse Effect; provided that in any
event the Company and its Subsidiaries shall deliver to the Administrative Agent
all material notices relating to such material matters received by the Company
or any of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA:


(i) any pending or threatened (in writing) Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned, leased or
operated by the Company or any of its Subsidiaries;


(ii) any condition or occurrence on, or arising from, any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;


(iii) any condition or occurrence on any Real Property owned or operated by the
Company or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and


(iv) the taking or financing of any investigatory response or other corrective
action to the actual or alleged presence or Release or threat of Release of any
Hazardous Material on, at, under or from any Real Property owned, leased or
operated by the Company or any of its Subsidiaries, or by the Company or any of
its Subsidiaries on any third-party site, in each case as required by any
Environmental Law or any Governmental Authority.


All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or response or other corrective action and
the Company’s or such Subsidiary’s response thereto.


(i) Annual Meetings with Lenders. At the request of the Administrative Agent,
the Company shall, once during each fiscal year of the Company, hold a meeting
or conference call (at a mutually agreeable location and time) with all of the
Lenders at which meeting or conference call the financial results of the
previous fiscal year and the financial condition of the Company and the budgets
presented for the current fiscal year shall be reviewed.


(j) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.





--------------------------------------------------------------------------------



7.02 Books, Records and Inspections. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with generally accepted accounting principles
(or the comparable foreign equivalent thereof) and all requirements of law shall
be made of all material dealings and transactions in relation to its business


and activities. The Company will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
any of its agents or consultants (a) to visit and inspect, during regular
business hours and under guidance of officers of the Company or such Subsidiary,
any of the properties of the Company or any of its Subsidiaries and (b) to
examine the books of account of the Company and any of its Subsidiaries and
discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants all at such reasonable times and intervals, upon such
reasonable notice and to such reasonable extent as the Administrative Agent or
such Lender may request.


7.03 Maintenance of Property; Insurance.


(a) The Company will, and will cause each of its Subsidiaries to, (i) keep all
material property necessary and useful in its business in good working order and
condition, (ii) maintain insurance on its property with reputable and solvent
insurance companies in at least such amounts and against at least such risks as
is consistent and in accordance with industry practice and (iii) furnish to each
Lender, upon written request, full information as to the insurance carried.


(b) The Company will, and will cause each of its Subsidiaries to, at all times
keep their respective property in which a Lien has been granted to the
Collateral Agent insured in favor of the Collateral Agent, and all policies
(including the Mortgage Policies) or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the
Company or any such Subsidiary) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee (with respect
to Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent and (iii) shall be deposited with the Collateral
Agent.


(c) If the Company or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 7.03, or if the Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Collateral Agent shall
have the right (but shall be under no obligation), upon notice to the Company,
to procure such insurance, and the Company agree to reimburse the Administrative
Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance. Without limiting the generality of the foregoing,
Company will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System.


7.04 Maintenance of Existence; Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve and keep in full force and effect its existence, its material rights
and ability to conduct businesses as currently conducted, licenses, trademarks,
copyrights and patents; provided, however, that nothing in this Section 7.04
shall prevent (i) transactions permitted by Section 8.02 or (ii) the withdrawal
by the Company or any of its Subsidiaries of qualification as a foreign
corporation in any jurisdiction where such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.





--------------------------------------------------------------------------------



7.05 Compliance with Statutes, etc. The Company will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the


ownership of its property, except such noncompliance as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


7.06 Compliance with Environmental Laws.


(a) (i) The Company will comply, and will use its best efforts to cause each of
its Subsidiaries to comply, with Environmental Law applicable to its operations
and those of its Subsidiaries and to the ownership, lease or operation of Real
Property now or hereafter owned, leased or operated by the Company or any of its
Subsidiaries, will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws and (ii) neither the Company nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage or Release of Hazardous Materials on, at, under or from
any Real Property now or hereafter owned, leased or operated by the Company or
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except to the extent that the
failure to comply with the requirements specified in clause (i) or (ii) above,
either individually or in the aggregate taken together with any and all
exceptions to the representations and warranties set forth in Section 6.17,
could not reasonably be expected to result in liability under Environmental Law
that could have a Material Adverse Effect. If required to do so under any
applicable legally binding directive or order of any Governmental Authority, the
Company agrees to undertake, and cause each of its Subsidiaries to undertake, to
the extent required under Environmental Law, any clean up, removal, remedial or
other action necessary to address any Hazardous Materials at or emanating from
any Real Property owned or operated by the Company or any of its Subsidiaries in
accordance with the requirements of Environmental Law and in accordance with
such legally binding orders and directives of any Governmental Authority, except
to the extent that (x) the Company or such Subsidiary is contesting such order
or directive in good faith and by appropriate proceedings and for which adequate
reserves have been established to the extent required by generally accepted
accounting principles or (y) the failure to take any such action could not
reasonably be expected to have a Material Adverse Effect.


(b) At the written request of the Administrative Agent or the Required Lenders,
at any time and from time to time as is reasonable after (i) the Obligations
have become due and payable pursuant to Section 9 or (ii) the Lenders receive
notice under Section 7.01(h) for any event for which notice is required to be
delivered for any Real Property, the Company will provide, at its sole cost and
expense, an environmental site assessment report of reasonable scope and expense
concerning any relevant Real Property now or hereafter owned or operated by the
Company or any of its Subsidiaries, prepared by an environmental consulting firm
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any response or other corrective
action addressing any Hazardous Materials on, at or emanating from such Real
Property. If the Company fails to provide the same within 45 days after such
request was made, the Administrative Agent may order the same, and the Company,
to the extent the Company has the authority to do so, shall grant and hereby
grants, to the Administrative Agent and the Lenders and their Administrative
Agents, access to such Real Property and specifically grants the Administrative
Agent and the Lenders an irrevocable non-exclusive license, subject to the
rights of tenants, to undertake such an assessment, all at the sole joint and
several expense of the Company.


7.07 ERISA.


(a) The Company will furnish to the Administrative Agent prompt written notice
of the occurrence of any ERISA Event (or any similar event in respect of any
Foreign Pension Plans) that,



--------------------------------------------------------------------------------



alone or together with any other ERISA Events (or any similar event in respect
of any Foreign Pension Plans) that have occurred, could reasonably be expected
to result in liability of the Company and its


Subsidiaries in excess of $2,500,000. Each notice delivered under this Section
7.07 shall be accompanied by a statement of an Authorized Officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


(b) Upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request.


(c) Upon request by the Administrative Agent, copies of (i) any documents
described in Section 101(k) of ERISA that the Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Company or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Company or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the applicable entity shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.


7.08 End of Fiscal Years; Fiscal Quarters. The Company will cause (i) its fiscal
year to end on November 30 and (ii) its fiscal quarters to end on February 28,
May 31, August 31 and November 30 of each fiscal year.


7.09 Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, deed of trust, indenture, loan agreement or credit agreement and each
other material agreement, contract or instrument by which it is bound, except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the failure to pay
any Indebtedness shall not constitute a breach of this Section 7.09 unless it
shall give rise to an Event of Default under Section 9.04.


7.10 Payment of Taxes. The Company will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon the Company or its Subsidiaries or
upon the income or profits of the Company or its Subsidiaries, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a lien or charge not otherwise permitted
under Section 8.01(i) upon any properties of the Company or any such Subsidiary;
provided that none of the Company or any such Subsidiary shall be required to
pay any such material tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if the Company or any such
Subsidiary has maintained adequate reserves with respect thereto in accordance
with generally accepted accounting principles.


7.11 Additional Security; Further Assurances.


(a) In the event that the Company or any Subsidiary Guarantor acquires any fee
ownership in Real Property after the Restatement Effective Date, the Company
shall promptly notify the Collateral Agent and, at the request of the Collateral
Agent or the Required Lenders (or as otherwise required at such time pursuant to
the ABL/Term Loan Intercreditor Agreement) from time to time, the Company will,
and will cause such Subsidiary Guarantor to, execute any and all further
documents



--------------------------------------------------------------------------------



(including Mortgages), financing statements, agreements (including guarantee and
security agreements) and instruments, and take all such further actions
(including the filing and recording of financing


statements and other documents), that may be required under applicable law, or
which the Collateral Agent may reasonably request, to grant, preserve, protect
or perfect (including as a result of any change in applicable law) the Liens
created or intended to be created by the Security Documents or the validity or
priority of any such Lien, all at the expense of the Company (each such
Mortgage, an “Additional Mortgage”) in such additional Real Property of any of
the Company or a Subsidiary Guarantor (each such Real Property, an “Additional
Mortgaged Property”). All such Additional Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected Liens superior to and
prior to the rights of all third Persons and subject to no other Liens, in
either case except Permitted Encumbrances. The Additional Mortgages or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and all taxes, fees and other charges
payable in connection therewith shall have been paid in full. Notwithstanding
anything to the contrary contained above in this Section 7.11(a), in connection
with any Real Property that has been designated as an Additional Mortgaged
Property, the Company shall not nor any Subsidiary Guarantor shall be required
to grant an Additional Mortgage therein to the extent that such a grant is
prohibited by the terms of any document evidencing a prior Lien thereon to the
extent permitted under Section 8.01(vii), (viii) or (xiv) (and the senior
lienholder has not consented thereto).


(b) Following the Restatement Effective Date, the Company will, and will cause
each of its Subsidiaries to, at the expense of the Company and such
Subsidiaries, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require to
ensure the validity, enforceability, perfection or priority of the Collateral
Agent’s and Administrative Agent’s security interest in the Collateral or to
enable the Collateral Agent and Administrative Agent to realize or exercise the
rights and benefits intended to be created by the Security Documents.
Furthermore, the Company shall cause to be delivered to the Collateral Agent
such opinions of counsel, title insurance, appraisals, surveys, life of loan
flood hazard determinations (together with a notices about special flood hazard
area status and flood disaster assistance duly executed by the BorrowerCompany
and the applicable Credit Party relating thereto, if applicable) and other
related documents as may be reasonably requested by the Collateral Agent to
assure itself that this Section 7.11 has been complied with.


(c) In the event the Administrative Agent or the Required Lenders reasonably
determine the following are required or advisable under applicable law or
regulation, the Company shall obtain real estate appraisals with respect to each
Mortgaged Property, which real estate appraisal shall follow the valuation
procedures set forth in 12 CFR, Part 34 - Subpart C, and shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent.


(d) The Company agrees that each action required above by this Section 7.11
shall be completed as soon as possible, but in no event later than 90 days after
such action is requested in writing to be taken by the Administrative Agent or
the Required Lenders.


7.12 Ownership of Subsidiaries. The Company will at all times ensure that each
of its Subsidiaries remains as a Wholly-Owned Subsidiary of the Company except
(i) to the extent that any such Subsidiary is merged, consolidated or liquidated
in a transaction permitted by Section 8.02(viii) or (ix), (ii) for
non-Wholly-Owned Subsidiaries acquired pursuant to a Permitted Acquisition and
(iii) for joint ventures otherwise permitted pursuant to Section 8.05.





--------------------------------------------------------------------------------



7.13 Use of Proceeds. The Company will use the proceeds of the Loans and
Incremental Loans only as provided in Section 6.08.


7.14 Maintenance of Company Separateness. The Company will, and will cause each
of its Subsidiaries to, satisfy customary Business formalities, including (to
the maximum extent required under applicable Business laws) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Business records. Neither
the Company nor any other Credit Party shall make any payment to a creditor of
any
Non-Guarantor Subsidiary in respect of any liability of any Non-Guarantor
Subsidiary, and no lender account of any Non-Guarantor Subsidiary shall be
commingled with any lender account of the Company or any other Credit Party. Any
financial statements distributed to any creditors of any Non-Guarantor
Subsidiary shall clearly establish or indicate the corporate separateness of
such Non-Guarantor Subsidiary from the Company and its other Subsidiaries.
Finally, neither the Company nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which is likely to result in the Business
existence of the Company, any other Credit Party or any Non-Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Company or
any other Credit Party being substantively consolidated with those of any other
such Person or any Non-Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.


7.15 Deposit Accounts. For each Deposit Account (other than (i) any Deposit
Account maintained with the Collateral Agent, (ii) any Deposit Account that is
used solely for payroll or that is a controlled disbursement account that has a
zero balance at the end of each Business Day and (iii) any Deposit Account
maintained with JPMorgan Chase Bank, N.A.), the respective Assignor (as such
term is defined in the Security Agreement) shall use its commercially reasonable
efforts to cause the bank with which the Deposit Account is maintained to
execute and deliver to the Collateral Agent, within 30 days after the date
hereof (as such date may be extended from time to time by the Collateral Agent
in its sole discretion) or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” in a form reasonably
satisfactory to the Collateral Agent. Notwithstanding anything in this Section
7.15 to the contrary, (a) if at any time a Deposit Account excluded under the
foregoing sentence (other than any Deposit Account maintained with the
Collateral Agent) is or becomes subject to a “control agreement” for the benefit
of the ABL Secured Parties (as defined in the Security Agreement), then the
respective Assignor shall within 30 days after the date hereof (as such date may
be extended from time to time by the Collateral Agent in its sole discretion)
or, if later, contemporaneously with the execution and delivery of each such
“control agreement” for the benefit of the ABL Secured Parties execute and
deliver a “control agreement” with respect to such Deposit Account in a form
reasonably satisfactory to the Collateral Agent and (b) if at any time the ABL
Borrowing Availability is less than $15,000,000, then each Assignor shall within
30 days after such time to execute and deliver a “control agreement” in a form
reasonably satisfactory to the Collateral Agent, with respect to each Deposit
Account not then subject to a “control agreement,” unless otherwise agreed to by
the Collateral Agent in writing. Unless otherwise agreed to by the Collateral
Agent in writing, if any bank with which a Deposit Account is maintained refuses
to, or does not, enter into such a “control agreement” to the extent and by the
date required hereunder, then the respective Assignor shall promptly (and in any
event within 30 days after such date or such longer period as may be acceptable
to the Collateral Agent) close the respective Deposit Account and transfer all
balances therein to the Cash Collateral Account (as defined in the Security
Agreement) or another Deposit Account subject to a “control agreement” in a form
reasonably satisfactory to the Collateral Agent.


7.16 Post-Closing Obligations.


To the extent not delivered on the Restatement Effective Date, the Credit
Parties shall use their commercially reasonable efforts to deliver the following
to the Administrative Agent, with respect to





--------------------------------------------------------------------------------



the Mortgaged Property and within the time period set forth for each item in
this Section 7.16, unless such time period is otherwise extended by the
Administrative Agent in its reasonable discretion:


(a) no later than 30 days following the Restatement Effective Date, an amended
and restated Mortgage encumbering each Existing Mortgaged Property and a
Mortgage encumbering each New Mortgaged Property, each duly executed and
acknowledged by the applicable Credit Party and each in form and substance
reasonably satisfactory to the Collateral Agent;


(b) no later than 30 days following the Restatement Effective Date, (i) with
respect to each Existing Mortgage Property, a date down endorsement to the
existing mortgagee’s title insurance policy or, if not available, a new Mortgage
Policy, disclosing no additional liens or title exceptions against the Existing
Mortgaged Properties other than Permitted Encumbrances, extending the date of
such mortgagee’s title insurance policy to the date of recordation of such
amended and restated Mortgage, and providing assurance reasonably satisfactory
to the Collateral Agent that the lien on such Existing Mortgaged Property in
favor of the Collateral Agent shall continue to have the enforceability and
priority in effect immediately prior to the Restatement Effective Date and shall
be in form and substance reasonably acceptable to the Collateral Agent and (ii)
with respect to each New Mortgaged Property, a Mortgage Policy disclosing no
liens or title exceptions against each New Mortgaged Property other than
Permitted Encumbrances and shall be in form and substance reasonably acceptable
to the Collateral Agent;


(c) no later than 30 days following the Restatement Effective Date, if requested
by the Collateral Agent, surveys with respect to the Existing Mortgaged
Properties and New Mortgaged Properties in form and substance reasonably
satisfactory to the Collateral Agent;


(d) no later than 30 days following the Restatement Effective Date, evidence of
payment of all applicable filing, documentary, stamp, intangible, mortgage and
recording taxes, recording and filing fees, and title insurance premiums and
fees in connection with the matters set forth in clauses (a), (b) and (c) above;


(e) no later than 30 days following the Restatement Effective Date, from local
counsel to the Company and its Subsidiaries reasonably satisfactory to the
Administrative Agent, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and shall cover the lien granted
pursuant to the Mortgages encumbering the New Mortgaged Properties or the
amended and restated Mortgages encumbering the Existing Mortgaged Properties and
such other matters incident to the transactions contemplated herein and in the
other Credit Documents as the Administrative Agent may reasonably request; and


(f) no later than 30 days following the Restatement Effective Date, endorsements
to the insurance certificates and related schedules in form and substance
reasonably acceptable to the Collateral Agent.


SECTION 8. Negative Covenants. The Company hereby covenants and agrees for
itself and each of its Subsidiaries that on and after the Restatement Effective
Date, after giving effect to the Transaction, and until the Total Commitment has
terminated and the Loans and Notes, together with interest, Fees and all other
Obligations, are paid in full:


8.01 Liens. The Company will not, and will not permit any of their Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Company
or any of its Subsidiaries, whether now owned or hereafter





--------------------------------------------------------------------------------



acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Company or any of
its Subsidiaries), or assign any right to receive income; provided that the
provisions of this Section 8.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):


(i) Liens for taxes, assessments or governmental charges or levies not yet
delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by generally accepted
accounting principles, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;


(ii) Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Company’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Company or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;


(iii) Liens in existence on the Restatement Effective Date which are listed, and
the property subject thereto described, on Schedule 8.01, but no renewals or
extensions of such Liens shall be permitted unless (x) the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding at the time of any such renewal or extension and (y) any
such renewal or extension does not encumber any additional assets or properties
of the Company or any of its Subsidiaries;


(iv) Permitted Encumbrances;


(v) Liens created by or pursuant to (x) this Agreement and the Security
Documents, (y) the ABL Credit Agreement and the ABL Security Documents (subject
to the terms of the ABL/Term Loan Intercreditor Agreement) and (z) the Interest
Rate Protection Agreements entered into with any Lender or Agent or any
Affiliate thereof (each, as defined in the ABL Credit Agreement) under the ABL
Credit Agreement;


(vi) leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;


(vii) Liens upon assets subject to Capitalized Lease Obligations or purchase
money Indebtedness to the extent permitted by Section 8.04(iii); provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation or purchase money Indebtedness and (y) the
Lien encumbering the asset giving rise to the Capitalized Lease Obligation or
purchase money Indebtedness does not encumber any other asset of the Company or
any of its Subsidiaries;


(viii) Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by the Company or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the





--------------------------------------------------------------------------------



aggregate outstanding principal amount of all Indebtedness secured by Liens
permitted by this clause (viii) shall not at any time exceed the amount
permitted under Section 8.04(iii) and (y) in all events, the Lien encumbering
the assets so acquired does not encumber any other asset of the Company or any
of its Subsidiaries;


(ix) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any of its Subsidiaries or existing on any property or asset
of any Person that becomes a Subsidiary of the Company after the date hereof
prior to the time such Person becomes a Subsidiary of the Company; provided that
(i) such Lien was not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of the Company, as the case may
be, (ii) such Lien shall not apply to any other property or assets of the
Company or any of its Subsidiaries and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary of the Company;


(x) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Company or any of
its Subsidiaries;


(xi) Liens arising from precautionary UCC financing statement filings or similar
filings regarding operating leases and consigned goods;


(xii) statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party;


(xiii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);


(xiv) normal and customary rights of setoff upon deposits of cash in favor of
lenders and other depositary institutions;


(xv) the Company and its Subsidiaries may sell or assign overdue accounts
receivable in connection with the collection thereof in the ordinary course of
business to the extent permitted under Section 8.02;


(xvi) any (x) interest or title of a lessor or sublessor (other than a Credit
Party) under any lease entered into by the Company or any of its Subsidiaries as
lessee to the extent that such lease is permitted to be entered into pursuant to
this Agreement, (y) restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject (including, without limitation, ground
leases and other prior leases of the premises, mortgages, mechanics liens, tax
liens and easements) or (z) subordination of the interest of the lessee or
sublessee under any such lease to any restriction or encumbrance referred to in
the preceding clause (y);


(xvii) Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under
Section 8.04;


(xviii) Liens not otherwise permitted pursuant to this Section 8.01 which secure
obligations permitted under this Agreement not exceeding, in the aggregate at
any one time





--------------------------------------------------------------------------------



outstanding, the greater of (x) $50,000,000 and (y) 11.2% of Consolidated Net
Tangible Assets as of the time of incurrence; and


(xix) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.


In connection with the granting of Liens permitted by this Section 8.01 by the
Company or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to and shall take any actions necessary to be taken by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of property subject to such Liens) to afford the lenders and/or
creditors of the Company and its Subsidiaries with the Permitted Liens (and
related rights) to which they are entitled under this Section 8.01.


8.02 Consolidation, Merger, Sale of Assets, etc. The Company will not, and will
not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of (or agree to do any of the foregoing at any
future time) all or any part of its property or assets (including, without
limitation, any sale, lease, or other disposition, or issuance, of Capital Stock
or other equity interests or securities of a Subsidiary or another Person), or
enter into any sale-leaseback transactions, except that:


(i) the Company and its Subsidiaries may make sales of Cash Equivalents and
inventory, including sales of inventory to the Company and other Subsidiaries,
in the ordinary course of business;


(ii) the Company and its Subsidiaries may make sales or other dispositions of
assets; provided that (x) each such sale results in consideration at least 75%
of which shall at the time received be in the form of cash (provided that in
lieu of cash the Company may receive, as consideration, assets which the Company
would have been permitted to reinvest in under the terms of Section 4.02(c) if
the Company had received cash consideration), (y) the aggregate sale proceeds
from all assets subject to such sales shall not exceed the greater of (a)
$15,000,000 and (b) 10% of consolidated total assets of the Company and its
Subsidiaries, in each case in any fiscal year of the Company, plus, in the case
of a sale or disposition of foreign assets or a Foreign Subsidiary,
$100,000,000 in the aggregate after the Restatement Effective Date and (z) Net
Cash Proceeds therefrom in excess of $15,000,000 are either applied as provided
in Section 4.02(c) or reinvested
in assets to the extent permitted by Section 4.02(c);
(iii)
Capital Expenditures by the Company and its Subsidiaries shall be permitted;
(iv)    the Company and its Subsidiaries may sell or otherwise dispose of
damaged,

obsolete or worn-out assets that are no longer necessary for the proper conduct
of their respective business for fair market value;


(v) transactions permitted by Section 8.05 shall be permitted;





--------------------------------------------------------------------------------



(vi) The Company and its Subsidiaries may grant leases or subleases to other
Persons in the ordinary course of business and not materially interfering with
the conduct of the business of the Company and its Subsidiaries taken as a
whole;


(vii) each of the Company and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business (so long as any such lease
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 8.04(iii));


(viii) any Foreign Subsidiary of the Company may be sold or transferred to,
merged with and into, or be dissolved or liquidated, or any of its assets,
Capital Stock or other equity interests otherwise sold or transferred to (x) the
Company or (y) any Wholly-Owned Subsidiary of the Company, so long as any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the Equity Interests of
such Foreign Subsidiary shall remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
merger, consolidation, amalgamation, dissolution, liquidation or transfer) and
all actions required to maintain said perfected status have been taken;


(ix) any Domestic Subsidiary of the Company may be merged with and into, or be
dissolved or liquidated into, or transfer any of its assets to (x) the Company
or (y) any
Wholly-Owned Domestic Subsidiary of the Company, so long as (i), in the case of
clause (y), such Wholly-Owned Domestic Subsidiary of the Company is a Subsidiary
Guarantor and (ii) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to
the Security Documents in the assets of such Subsidiary shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;


(x) the Company and each of the Subsidiary Guarantors may sell or otherwise
transfer assets (other than any Mortgaged Properties) between or among one
another;


(xi) each of the Company and its Subsidiaries may sell or discount accounts
receivable in the ordinary course of business, but only in connection with the
collection or compromise thereof;


(xii) each of the Company and its Subsidiaries may, in the ordinary course of
business, license patents, trademarks, copyrights and know-how to third Persons,
so long as each such license does not prohibit the granting of a Lien by the
Company or such Subsidiary in the intellectual property covered by such license;


(xiii) each of the Company and its Subsidiaries may liquidate any Inactive
Subsidiary and any Non-Guarantor Subsidiary; and


(xiv) the Company and its Subsidiaries may consummate the transactions described
on
Schedule 1.01(c).


For purposes of clause (x) of the proviso to clause (ii) above, the following
shall be deemed to be cash:


(a) the amount (without duplication) of any liability (other than any
Indebtedness of the Company or a Guarantor (whether outstanding on the
Restatement Effective Date or thereafter incurred)) which is subordinated by its
terms in right of payment to the Obligations that would be



--------------------------------------------------------------------------------





recorded on a balance sheet prepared in accordance with GAAP of the Company or
such Subsidiary that is expressly (x) assumed by a Person other than the Company
or a Subsidiary, or (y) expunged by the holder of such liability, and with
respect to which, in each case, the Company or such Subsidiary, as the case may
be, is unconditionally released from further liability with respect thereto;


(b) the amount of any obligations or securities received from such transferee
that are within 180 days repaid, converted into or sold or otherwise disposed of
for cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
actually so received);


(c) any contingent earn-out obligation received by the Company or any Subsidiary
in such Asset Sale having an aggregate potential payout, taken together with all
other contingent
earn-out obligations received pursuant to this clause since the Restatement
Effective Date that are at the time outstanding and held by the Company or any
Subsidiary, not to exceed $20,000,000 at
that time then outstanding (after giving effect to any payment or reduction);
and


(d) any Designated Noncash Consideration received by the Company or any
Subsidiary in such Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Restatement Effective Date that is at the time outstanding
and held by the Company or any Subsidiary, not to exceed the greater of (x)
$25,000,000 or (y) 5.5% of Consolidated Net Tangible Assets at the time of the
receipt of such Designated Noncash Consideration, with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value.


If at any time any non-cash consideration received by the Company or any
Subsidiary in connection with any Asset Sale is repaid, converted into or sold
or otherwise disposed of for cash or Cash Equivalents (other than interest
received with respect to any such non-cash consideration), then the date of such
repayment, conversion, sale or other disposition shall be deemed to constitute
the date of an Asset Sale hereunder and the Net Cash Proceeds thereof shall be
applied in accordance with Section 4.02.


To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 8.02,
such Collateral (unless transferred to a Credit Party or a Subsidiary thereof)
shall in each case be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents and the Administrative Agent shall take such
actions (including, without limitation, directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.


8.03 Dividends. The Company will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Company or any of its Subsidiaries, except that:


(i) any Subsidiary of the Company may pay Dividends to (x) the Company or (y)
any
Wholly-Owned Subsidiary of the Company;


(ii) any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to
its shareholders or equity owners generally so long as the Company or its
respective Subsidiary which owns the equity interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such





--------------------------------------------------------------------------------



Dividends and taking into account the relative preferences, if any, of the
various classes of equity interests of such Subsidiary); and


(iii) the Company may pay cash Dividends so long as (a) no Default or Event of
Default is in existence at such time or would result therefrom and (b) the
amount of such Dividend, when added to the aggregate amount of Dividends made
pursuant to this clause (iii) after the Restatement Effective Date and the
aggregate amounts paid pursuant to Section 8.05(xv) and (xviii) after the
Restatement Effective Date, would not exceed the Permitted Dividend Amount in
effect at such time.


8.04 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents; (ii) existing Indebtedness to the extent the same is listed on
5(j)(vi) and Permitted
Refinancing Indebtedness in respect of such Indebtedness;


(iii) Indebtedness evidenced by Capitalized Lease Obligations and purchase money
Indebtedness of the Company and its Subsidiaries, including any Indebtedness
assumed in connection with the acquisition of assets; provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations, and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Restatement Effective Date, permitted by this clause (iii) exceed
$20,000,000 at any time outstanding the greater of (x) $25,000,000 and (y) 5.6%
of Consolidated Net Tangible Assets as of the time of incurrence;


(iv) intercompany Indebtedness among the Company and its Subsidiaries to the
extent permitted by Section 8.05;


(v) Indebtedness of the Company under Interest Rate Protection Agreements
entered into to protect the Company against fluctuations in interest rates in
respect of the Obligations so long as management of the Company has determined
that the entering into of such Interest Rate Protection Agreements are bona fide
hedging activities;


(vi) Indebtedness of the Company and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business providing protection
against fluctuations in currency values and/or commodity prices in connection
with the Company’s or any of its Subsidiaries’ operations so long as management
of the Company or such Subsidiary, as the case may be, has determined that the
entering into of such Other Hedging Agreements are bona fide hedging activities;


(vii) Indebtedness of the Credit Parties arising under the ABL Credit Documents
(or any Permitted Refinancing ABL Credit Facility) in an aggregate principal
amount not to exceed the greater of (i) $100,000,000 and (ii) the sum of (x) 85%
of the net book value of the accounts receivable of the Company and its
Wholly-Owned Domestic Subsidiaries and (y) 65% of the net book value of the
inventory of the Company and its Wholly-Owned Domestic Subsidiaries, less, in
each case, the aggregate principal amount of all principal repayments with the
proceeds from Asset Sales utilized in accordance with Section 4.02(f) that
permanently reduce the commitments thereunder;





--------------------------------------------------------------------------------



(viii) any Credit Party may become liable as a guarantor with respect to
obligations of any other Credit Party, which obligations are not otherwise
prohibited under this Agreement;


(ix) Indebtedness in respect of those accounts receivable permitted to be sold
or discounted pursuant to Section 8.02(xi);


(x) Indebtedness representing deferred compensation to employees and directors
of the Company or its Subsidiaries; provided that the aggregate principal amount
of Indebtedness permitted by this clause (x) shall not exceed $10,000,000 at any
time outstanding;


(xi) additional Indebtedness of the Company and its Subsidiaries not otherwise
permitted under this Section 8.04 not to exceed $50,000,000 in aggregate
principal amount at any one time outstanding;


(xii) Indebtedness of a Subsidiary of the Company acquired after the Restatement
Effective Date in connection with a Permitted Acquisition (or Indebtedness
assumed at the time of a Permitted Acquisition of an asset securing such
Indebtedness); provided that the aggregate principal amount of all such
Indebtedness outstanding at any one time pursuant to this clause (xii) shall not
exceed (A) $10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Debt and (y) after giving effect to the
incurrence of such Permitted Debt and the respective Permitted Acquisition, the
Interest Coverage Ratio for the then most recently ended Test Period is greater
than 2.00:1.00 determined on a pro forma basis; and Permitted Refinancing
Indebtedness in respect of any of the foregoing;


(xiii) Indebtedness of Subsidiaries that are not Guarantors from time to time
owing to Persons other than a Credit Party; provided that the aggregate amount
of such Indebtedness under this clause (xiii) does not exceed $30,000,000 at any
one time outstanding;


(xiv) any Subsidiary of the Company may become liable as a guarantor with
respect to lease obligations of the Company or any other Subsidiary of the
Company;


(xv) additional Indebtedness of the Company and its Subsidiaries not otherwise
permitted under this Section 8.04; provided that after giving effect to the
incurrence of such additional Indebtedness, the Interest Coverage Ratio for the
then most recently ended Test Period is greater than 2.00:1.00 determined on a
pro forma basis; provided, further, that the aggregate amount of such
Indebtedness under this clause (xv) that may be incurred by Subsidiaries that
are not Guarantors does not exceed $50,000,000 at any one time outstanding; and
Permitted Refinancing Indebtedness in respect of the foregoing; and


(xvi) Indebtedness of the Credit Parties arising under the Senior Note Indenture
in an aggregate principal amount not to exceed $250,000,000 and Permitted
Refinancing Indebtedness in respect of such Indebtedness.


For purposes of determining compliance with this Section 8.04, in the event that
any item of proposed Indebtedness meets the criteria of more than one of the
categories above, the Company will be permitted to classify the item of
Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify all or a portion of the item of Indebtedness, in any manner that
complies with this Section 8.04 and such item of Indebtedness shall be deemed to
have been incurred, created or assumed pursuant to only one of such categories.


8.05 Advances, Investments, Loans, Purchase of Assets. The Company will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (w) lend
money or credit or make



--------------------------------------------------------------------------------



advances to any Person, (x) purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets of any Person
(including, without limitation, any Capital Stock or other securities of any
other Person), but excluding purchases or other acquisitions of inventory,
materials, equipment and other real and personal assets (other than assets
constituting, or a Person (including the Capital Stock of a Person) engaged in,
a business) used or to be used in the business of the Company and its
Subsidiaries, (y) make any capital contribution to any other Person or (z)
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, except that the following shall be permitted (each, an
“Investment”):


(i) the Company and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms;


(ii) the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;


(iii) the Company and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,0005,000,000 and (y) make loans to members of management to fund
their purchase of equity interests of the Company so long as no cash is paid by
the Company or any of its Subsidiaries in connection therewith (or any cash so
paid is promptly (and in any event within one Business Day) returned to the
Company or such Subsidiary;


(iv) the Company and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 8.04(v);


(v) the Company and its Subsidiaries may enter into Other Hedging Agreements to
the extent permitted by Section 8.04(vi);


(vi) investments in existence on the Restatement Effective Date and listed on
Schedule
8.05 shall be permitted, without giving effect to any additions thereto or
replacements thereof
(provided that intercompany investments listed on Schedule 8.05 may be repaid or
redeemed and re-advanced or re-contributed as new intercompany investments up to
the amount of such
investments in effect as of the Restatement Effective Date);


(vii) any Credit Party may make intercompany loans to any other Credit Party,
(B) any Subsidiary of the Company may make intercompany loans to any Credit
Party and (C) any Foreign Subsidiary may make intercompany loans to another
Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that in the
case of (A) and (B) only (x) each Intercompany Loan shall be evidenced by an
Intercompany Note, (y) each Intercompany Note issued to the Company or any
Subsidiary Guarantor shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement and (z) each Intercompany Note issued to a Subsidiary of the
Company that is not a Credit Party shall contain subordination provisions
reasonably satisfactory to the Administrative Agent;


(viii) the Company and its Subsidiaries may make intercompany loans to, or
investments in, any of its Foreign Subsidiaries in the form of cash or Cash
Equivalents;


(ix) the Company and the Subsidiary Guarantors may make equity contributions to
the capital of their respective Subsidiaries which are Credit Parties;



--------------------------------------------------------------------------------





(x) the Company and its Subsidiaries may create or acquire new Subsidiaries to
the extent otherwise permitted hereunder;


(xi) the Company and its Subsidiaries may transfer inventory or equipment not
otherwise reasonably required for the operations of the Company or any of its
Domestic Subsidiaries to any Foreign Subsidiary to the extent such Foreign
Subsidiary pays for such inventory or equipment in cash equal to the fair market
value thereof;
(xii) the Company and its Subsidiaries shall be permitted to make Capital
Expenditures; (xiii) the Company and its Subsidiaries may enter into
transactions permitted under
Section 8.02;


(xiv) the Company and its Subsidiaries may enter into guarantees to the extent
permitted by Section 8.04;


(xv) subject to the provisions of this Section 8.05(xv) and the requirements
contained in the definition of Permitted Acquisition, the Qualified Credit
Parties and Wholly-Owned Foreign Subsidiaries of the Company may from time to
time after the Restatement Effective Date effect Permitted Acquisitions, so long
as (i) no Default or Event of Default is in existence at the time of the
consummation of such Permitted Acquisition or would result after giving pro
forma effect thereto and all representations and warranties contained herein or
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties were made on
and as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, (ii) the aggregate consideration for
all Permitted Acquisitions effected after the Restatement Effective Date
pursuant to this clause (xv) (excluding Qualified Stock of the Company (or
options or warrants for Qualified Stock of the Company) issued as consideration
for such Permitted Acquisition), together with all other Dividends and advances,
investments and loans made pursuant to Sections 8.03(iii) and 8.05(xviii), does
not exceed the sum of (A) $50,000,000 (less, on a dollar for dollar basis, the
amount of any outstanding advances, loans or investments previously or
concurrently made pursuant to Section 8.05(xviii)(A)) plus (B) the Permitted
Dividend Amount as in effect at the time of such Permitted Acquisition; provided
that (x) the limitation set forth in this clause (ii) shall not apply with
respect to the acquisition of a domestic entity or assets of a domestic entity
(and consideration for Permitted Acquisitions effected pursuant to this clause
(x) of this proviso shall not be deducted from the foregoing limitation) if,
after giving effect to such Permitted Acquisition, the Interest Coverage Ratio
for the then most recently ended Test Period is greater than 2.00:1.00
determined on a pro forma basis and (y) in the case of any Permitted Acquisition
which is of foreign entity or assets of a foreign entity, the amount which is
available for such Permitted Acquisitions pursuant to this clause (ii) shall be
increased by $150,000,000, (iii) in the case of acquisitions effected by any
Credit Party, such Credit Party is able to, and does, grant a Lien to the
Collateral Agent for the benefit of the Secured Creditors on and security
interest in assets acquired thereby in connection with such Permitted
Acquisition and (iv) the Company shall have delivered to the Administrative
Agent an officer’s certificate executed by an Authorized Officer of the Company,
certifying to the best of his or her knowledge, compliance with the requirements
of preceding clauses (i) through (iii);





--------------------------------------------------------------------------------



(xvi) investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;


(xvii) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or at the time such Person merges or consolidates with
the Company or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of this Agreement; provided
that such investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company or such merger or consolidation;


(xviii) in addition to the other exceptions set forth in this Section 8.05, the
Company and its Subsidiaries may make additional advances, capital
contributions, investments and loans after the Restatement Effective Date to the
extent not otherwise permitted under this Section 8.05 so long as the aggregate
amount of such advances, capital contributions, investments and loans, together
with all other advances, capital contributions, investments and loans made
pursuant to Sections 8.03(iii) and 8.05(xv)(ii)(x) at that time outstanding,
shall not exceed the sum of (A)
$50,000,000 (less, on a dollar for dollar basis, the amount of any Permitted
Acquisitions previously or concurrently made pursuant to Section
8.05(xv)(ii)(A)) plus (B) the Permitted Dividend Amount
as in effect at the time of such advances, investments and loans;


(xix) investments made after the Original Closing Date in the Asian Latex
Businesses in an aggregate amount not to exceed $25,000,000;


(xx) Investments to the extent such Investment represents the non-cash portion
of the consideration received in an Asset Sale as permitted pursuant to the
second and third to last paragraphs of Section 8.02; and


(xxi) Investments made in connection with effecting the transactions set forth
on
Schedule 1.01(c).


8.06 Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of the Company or any of its Subsidiaries, other than on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be obtained by the Company or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that:


(i) Dividends may be paid to the extent provided in Section 8.03; (ii)
transactions permitted under Section 8.02 shall be permitted;
(iii) loans may be made and other transactions may be entered into by the
Company and its Subsidiaries to the extent permitted by Section 8.05;


(iv) the Company and its Subsidiaries may enter into other transactions between
or among the Company and its Subsidiaries not involving any other Affiliate;


(v) customary fees paid to members of the board of directors of the Company and
its Subsidiaries for their services as directors not in excess of fees paid to
directors who are not Affiliates; and





--------------------------------------------------------------------------------



(vi) issuances of equity interests, payments of bonuses and other transactions
permitted pursuant to employment or compensation agreements, option agreements,
incentive plans, indemnification agreements and other arrangements with
employees and directors of the Company or any of its Subsidiaries, in each case
so long as the foregoing are on terms not materially more beneficial to such
officers and directors as those provided by companies of similar size and
similar financial condition as the Company and its Subsidiaries.


8.07 LimitationonPaymentsofCertainIndebtedness;ModificationsofCertain
Indebtedness;ModificationsofCertificateofIncorporation,By-LawsandCertainAgreements;etc.
The Company will not, and will not permit any of their Subsidiaries to:


(i) amend or modify, or permit the amendment or modification of, any provision
of (x) any ABL Credit Document in a manner which is adverse to the interests of
the Lenders in any material respect or in a manner which is prohibited by the
terms of the ABL/Term Loan Intercreditor Agreement or (y) any documentation
entered into in connection with the other Indebtedness referred to in this
clause (i) in a manner which is adverse to the interests of the Lenders in any
material respect; or


(ii) amend, modify or change its certificate of incorporation or limited
liability company agreement or by-laws (if any), or any agreement entered into
by it, with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, other than any amendments, modifications or changes pursuant to this
clause (ii) or any such new agreements which are not adverse in any material
respect to the interests of the Lenders and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.


8.08 Limitation on Certain Restrictions on Subsidiaries. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by any of its Subsidiaries, or pay any
Indebtedness owed to any of its Subsidiaries, (b) make loans or advances to any
of its Subsidiaries, or (c) transfer any of its properties or assets to any of
its Subsidiaries, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the ABL Credit Agreement and the other ABL Credit Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any of its Subsidiaries, (v) customary
provisions restricting assignment of any agreement entered into by the Company
or any Subsidiary of the Company in the ordinary course of business, (vi)
customary provisions restricting the transfer of assets subject to Liens
permitted under Section 8.01(iii), (vii), (viii), (ix) and (xviii), (vii) any
restrictions contained in contracts for the sale of assets permitted in
accordance with Section 8.02 solely in respect of the assets to be sold pursuant
to such contract, (viii) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (ix) the Senior Notes and the Senior Notes Indenture and (x) in
the case of clauses (b) and (c) above, customary restrictions in joint venture
agreements entered into by the Company or its Subsidiaries.


8.09 Limitation on Issuance of Equity. The Company will not, and will not permit
any of its Subsidiaries to, issue (i) any class of Disqualified Stock;
notwithstanding the foregoing and for the avoidance of doubt, the Company and
its Subsidiaries may issue Qualified Stock and/or options and warrants for the
same in an unlimited amount so long as such Qualified Stock and/or options and
warrants are not Disqualified Stock.





--------------------------------------------------------------------------------



8.10 Business. The Company will not, and will not permit any of its Subsidiaries
to, engage (directly or indirectly) in any business other than any of the lines
of business conducted by the Company and its Subsidiaries on the Restatement
Effective Date and any business similar, ancillary or related thereto or which
constitutes a reasonable extension or expansion thereof, including in connection
with the Company’s existing and future technology, trademarks and patents.


8.11 LimitationontheCreationofSubsidiaries. Notwithstanding anything to the
contrary contained in this Agreement, the Company will not, and will not permit
any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that (1) the Company may establish or create
non-Wholly-Owned Subsidiaries pursuant to Section 8.05(xv), (xvii) or (xviii)
and (2) the Company and its
Subsidiaries shall be permitted to establish or create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Subsidiaries (it being
understood and agreed that, in connection with the creation of any
non-Wholly-Owned Subsidiary under Section 8.05(xv) and any Wholly-Owned
Subsidiary, subject to the terms and conditions of Section 7.11 hereof, (i) the
capital stock of such new Subsidiary (other than a Foreign Holdco) to the extent
owned by the Company or any other Credit Party (up to 65% of the capital stock
of any such new Foreign Subsidiary) is promptly pledged pursuant to, and to the
extent required by, the respective Pledge Agreement and the certificates
representing such stock, together with stock powers duly executed in blank, are
delivered to the Collateral Agent and (ii) such new Subsidiary (to the extent it
is a Domestic Subsidiary) promptly executes a counterpart of the Pledge
Agreement, the Security Agreement, the ABL/Term Loan Intercreditor Agreement and
the Subsidiary Guarantee, in each case by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement, in each case on the
same basis (and to the same extent) as such Subsidiary would have executed such
Credit Documents if it were a Credit Party on the Restatement Effective Date or
Original Closing Date; provided that in the case of any Foreign Holdco, recourse
on any Guarantee by such Foreign Holdco shall be limited to the Collateral
pledged by such Foreign Holdco. In addition, at the reasonable request of the
Administrative Agent, each new
Wholly-Owned Subsidiary shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Section 5
as such new Wholly-Owned Subsidiary would have had to deliver if such new
Wholly-Owned Subsidiary were a Credit Party on the Restatement Effective Date or
Original Closing Date.


8.12 Multiemployer Plans. Neither the Company nor any of its Subsidiaries shall
partially or totally withdraw any amounts from a Plan or Multiemployer Plan
without the prior written consent of the Required Lenders, unless the withdrawal
liability of the Company and its Subsidiaries from all such withdrawals in the
aggregate shall not exceed $5,000,000.


8.13 Financial CovenantsCovenant. (a) Maximum Senior Secured Net Leverage Ratio.
The Company shall not permit the Senior Secured Net Leverage Ratio, as of the
last day of any Test Period during any period in the table below, to exceed the
ratio set forth opposite such period in the table below:






Test Period
Senior Secured Net
Leverage Ratio
Restatement Effective Date - November 30, 2011
3.25 to 1.0
December 1, 2011 - November 30, 2012
3.00 to 1.0
December 1, 2012 - November 30, 2013
2.75 to 1.0
December 1, 2014 and thereafter
2.50 to 1.0








--------------------------------------------------------------------------------



(b) Minimum Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio, for any Test Period during any period in
the table below, to be less than the ratio set forth opposite such period in the
table below:




Test Period
Interest
Coverage Ratio
Restatement Effective Date - November 30, 2011
2.25 to 1.0
December 1, 2011 - November 30, 2012
2.25 to 1.0
December 1, 2012 - November 30, 2013
2.50 to 1.0
December 1, 2014 and thereafter
2.50 to 1.0



(c) Limitation on Capital Expenditures. The Company shall not permit the
aggregate amount of Capital Expenditures made in any period set forth below to
exceed the amount set forth opposite such period below:





--------------------------------------------------------------------------------



Period
Amount (in millions)
Restatement Effective Date - November 30, 2011
$60.0
December 1, 2011 - November 30, 2012
$60.0
December 1, 2012 - November 30, 2013
 
$60.0
December 1, 2013 - November 30, 2014
 
$60.0
December 1, 2014 - November 30, 2015
 
$60.0
December 1, 2015 - November 30, 2016
 
$60.0
December 1, 2016 - Final Maturity Date
$60.0



; provided, however, that (A)(x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 8.13(c) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount may be added to the amount of Capital Expenditures
permitted under this Section
8.13(c) for the immediately succeeding (but not any other) fiscal year and (y)
in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from
the amount allocated to such fiscal year (before giving effect to any carryover)
and (B) if the aggregate
amount of Capital Expenditures made in any fiscal year shall be greater than the
maximum amount of


Capital Expenditures permitted under this Section 8.13(c) for such fiscal year,
50% of the unused amount for the next succeeding fiscal year may be carried back
to the immediately preceding fiscal year and utilized to make such Capital
Expenditures in such immediately preceding fiscal year.





--------------------------------------------------------------------------------



SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):


9.01 Payments. (a) The Company shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document or (b) any Guarantor shall default
in the payment of any amount, in respect of any payment of the type described in
clause (a)(ii) above pursuant to its Guarantee, and such default shall continue
unremedied for three or more Business Days; or


9.02 Representations, etc. Any representation, warranty or statement made by any
Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made; or


9.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
7.01(f)(i), the second sentence of Section 7.02, Section 7.11 or Section 8, (ii)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01(a), Section 7.01(b), Section 7.01(c),
Section 7.01(d), Section 7.03(b) or Section 7.12 and such default shall continue
unremedied for a period of 15 days after written notice to the defaulting party
by the Administrative Agent or the Required Lenders or (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than as provided in Section 9.01) and such
default shall continue unremedied for a period of 30 days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders; or


9.04 Default Under Other Agreements. (i) The Company or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause the holder or holders
of such Indebtedness (or a trustee or Administrative Agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any such Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled prepayment or required prepayment (other than pursuant to a
“due-on-sale” clause in a mortgage or similar security agreement) (unless such
required prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 9.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$10,000,000; provided further that with respect to any failure or breach or
default under Section 7.23 of the ABL Credit Agreement (or any default arising
under Section 9.1 of the ABL Credit Agreement arising solely as a result of a
failure, breach or default under such Section 7.23), such event shall only
constitute an Event of Default under this Section
9.04 upon the earlier of (1) acceleration (or the Lenders thereunder having the
right to so accelerate) of the
Indebtedness under the ABL Credit Agreement and (2) such event not having been
cured or waived within
30 days after the occurrence of such event (the “Stand Still Period”); or


9.05 Bankruptcy, etc. The Company or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the



--------------------------------------------------------------------------------



Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of the Company or any of its Subsidiaries, or the Company or any
of its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any of its Subsidiaries, or there is commenced
against the Company or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days; or the Company or any of its Subsidiaries
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Company or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Company or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or


9.06 ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in liability of
the Company and/or its Subsidiaries in an amount that could have a Material
Adverse Effect; or


9.07 Security Documents. Except (x) in each case to the extent resulting from
the failure of the Collateral Agent to retain possession of the applicable
Pledged Securities and (y) in respect of an immaterial portion of the
Collateral, at any time after the execution and delivery thereof, any of the
Security Documents shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the First
Priority Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral to the extent required by the Security Documents), in
favor of the Collateral Agent, and subject to no other Liens other than
Permitted Liens, or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any of the Security Documents; or


9.08 Guarantees. (a) Any Guarantee or any provision thereof shall cease to be in
full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guarantee, or (b) except as otherwise
provided in Section 9.01(b), any Guarantor shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guarantee; provided that, with respect to defaults
under the Subsidiary Guarantee which relate to covenants in Section
7 of this Agreement for which a grace period is applicable under Section
9.03(iii), such Guarantors shall have the benefit of the grace period set forth
in Section 9.03(iii); or


9.09 Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability of $10,000,000 or more (not paid or fully
covered by a reputable and solvent insurance company) and such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or


9.10 Change of Control. A Change of Control shall have occurred; or


9.11 ABL/TermLoanIntercreditorAgreement. Any provision of the ABL/Term Loan
Intercreditor Agreement which is material to the interests of the Lenders shall
cease to be in full force or effect (except in accordance with its terms);


then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the



--------------------------------------------------------------------------------



Company, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 9.05 shall occur with respect to the Company, the
result which would occur upon the giving of written notice by the Administrative
Agent to the Company as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitments terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents;
and (iv) apply any cash collateral held pursuant to this Agreement to pay
Obligations.


SECTION 10. The Administrative Agent.


10.01 Appointment.


(a) The Lenders hereby irrevocably designate and appoint DBTCA as Administrative
Agent (for purposes of this Section 10 and Section 11.01, the term
“Administrative Agent” also shall include DBTCA in its capacity as Collateral
Agent pursuant to the Security Documents) to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.


(b) Each Lender hereby authorizes the Administrative Agent to take such action
as agent on its behalf and for its benefit and to exercise such powers under
this Agreement and the other Credit Documents as are delegated to such
Administrative Agent by the terms hereof and thereof, together with powers as
are reasonably incidentally thereto. Each Lender (including the Required Lenders
under and as defined in the Original Credit Agreement) hereby give the
Administrative Agent and the Collateral agent their consent to enter into the
ABL/Term Loan Intercreditor Agreement and hereby authorize the Administrative
Agent and the Collateral Agent to take such actions, including without
limitation making such filings and entering into Amendment No. 1 to the Security
Agreement, Amendment No. 1 to the Pledge Agreement and Amendment No. 1 to the
Subsidiary Guarantee (in each case, in substantially the form provided to the
Lenders, with such changes thereto as the Administrative Agent may deem
reasonably necessary or appropriate), as may be necessary or desirable to
reflect the intent of this Agreement.


10.02 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be


liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct. The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the



--------------------------------------------------------------------------------



Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.


10.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Company
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Company and its Subsidiaries or the existence or possible existence of any
Default or Event of Default.


10.04 Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender or the holder of any Note by reason of
so refraining. Without limiting the foregoing, no Lender or the holder of any
Note shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.


10.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.


10.06 Indemnification.


(a) To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Company, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof), in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined by the Lenders share of the aggregate outstanding Loans at the
time), for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments,


costs, expenses or disbursements of whatsoever kind or nature (including,
without limitation, any customary indemnifications provided to a deposit account
bank pursuant to a “control agreement” referred to in the Security Agreement)
which may be imposed on, asserted against or incurred by the Administrative
Agent (or any affiliate thereof) in performing its respective duties hereunder
or under any other Credit Document, (including with respect to any agreements or
other instruments referred to herein or therein) or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages,



--------------------------------------------------------------------------------



penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) bad faith, gross
negligence or willful misconduct (each as determined by a court of competent
jurisdiction).


(b) The Administrative Agent (and any affiliate thereof) shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document (except actions expressly required to be taken by it
hereunder or under the Credit Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.


10.07 The Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lenders,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.


10.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.


10.09 Resignation by the Administrative Agent.


(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Company.


(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).


(c) If a successor Administrative Agent shall not have been so appointed within
such
15 Business Day period, the Administrative Agent, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed, provided
that the Company’s consent shall not be required if an
Event of Default then exists), shall then appoint a successor Administrative
Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.





--------------------------------------------------------------------------------



(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.


(e) Upon a resignation of the Administrative Agent pursuant to this Section
10.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 10 shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.


SECTION 11. Miscellaneous.


11.01 Payment of Expenses, etc. The Company hereby agrees to: (a) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (including Expenses) of the Administrative
Agent and the Collateral Agent (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence and during the continuance of an Event of
Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence and during the continuance of an Event of Default, counsel for
Lenders); (b) pay and hold the Administrative Agent and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (c) indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions


contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(ii) the presence, Release or threatened Release of Hazardous Material on, at,
under or from any Real Property at any time owned, leased or operated by the
Company or any of its Subsidiaries, the generation, storage, treatment,
transportation, handling or Release of Hazardous Material by the Company or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
the Company or any of its Subsidiaries, the non-compliance by the Company or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to



--------------------------------------------------------------------------------



their respective operations or any Real Property, or any Environmental Claim
asserted against the Company, any of its Subsidiaries or any Real Property at
any time owned, leased or operated by the Company or any of its Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
bad faith, gross negligence or willful misconduct of the Person to be
indemnified (each as determined by a court of competent jurisdiction)). To the
extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, the Collateral Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Company agrees to make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.


11.02 Right of Setoff.


(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of each Credit Party against and on account of the Obligations and
liabilities of such Credit Party to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 11.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.


11.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, telecopied or delivered: if to the Company,
at its address specified opposite its signature belowthe Borrower Notice Office;
if to any Lender, at its address specified on Schedule 1.01(b); and if to the
Administrative Agent, at its Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Company and the Administrative Agent. All such notices and communications shall,
when mailed, telegraphed, telexed, facsimiled, or cabled or sent by overnight
courier, be effective three Business Days after deposited in the mails,
certified, return receipt requested, when delivered to the telegraph company,
cable company or one day following delivery to an overnight courier, as the case
may be, or when sent by telex or facsimile device, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent.


11.04 Benefit of Agreement; Assignments; Participations.


(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders; and provided, further, that
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments or Loans
hereunder except as provided in Sections 2.13 and 11.04(b)) and the transferee,
assignee or the participant as the case may be shall not constitute a “Lender”
hereunder; and provided,



--------------------------------------------------------------------------------



further, that no Lender shall transfer or grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
11.07(a) shall not constitute a reduction in the rate of interest or Fees
payable hereunder), or increase the amount of the participant’s participation
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment, and that an
increase in any Commitment shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (in each
case except as expressly provided in the Credit Documents), or any Guarantor or
Guarantee (in each case except as expressly provided in the relevant Credit
Documents) supporting the Loans hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Company hereunder
shall be determined as if such Lender had not sold such participation. A
participant shall not be entitled to receive any greater payment under Section
4.04 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Company’s prior written
consent or the right to greater payment results from a change in law after the
participant becomes a participant. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each participant and the
principal amount of each participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender (but not any Agent, any
Company or any other Lender) shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan or other obligation hereunder
as the owner thereof for all purposes of this Agreement notwithstanding any
notice to the contrary.


(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations (or, if the Commitment has terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor or by an Affiliate of a Lender) shall be
treated as an affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans,


any other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement; provided that (v) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments of such new Lender and of the existing
Lenders, (w) upon the surrender of the relevant Note by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Company for



--------------------------------------------------------------------------------



any lost Note pursuant to a customary indemnification agreement) new Notes will
be issued, at the Company’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments, (x) the
consent of the Administrative Agent shall be required in connection with any
such assignment pursuant to clause (y) above (such consent, in any case, not to
be unreasonably withheld, delayed or conditioned), (y) the Administrative Agent
shall receive at the time of each such assignment (other than an assignment
between a Lender and its Affiliates), from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 and (z) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 11.13. To the extent of any assignment pursuant to
this Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment.


(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Company), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.


(d) Any Lender which assigns all of its Commitment and/or Loans hereunder in
accordance with Section 11.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04,
10.06, 11.01 and 11.06), which shall survive as to such assigning Lender.


11.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Company or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.


11.06 Payments Pro Rata.


(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of the Company in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.


(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a



--------------------------------------------------------------------------------



greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.


11.07 Calculations; Computations.


(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Company to the Lenders; it being understood and agreed that notes
may be absent in the interim financial statements). In addition, except as
otherwise specifically provided herein, all computations determining compliance
with Sections 4.02 and 8, including definitions used therein, and for all
purposes of determining Capital Expenditures, the Interest Coverage Ratio, Net
Leverage Ratio and Senior Secured Net Leverage Ratio, shall utilize accounting
principles and policies in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Amendment and Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that it or the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, to the extent expressly required
pursuant to the provisions of this Agreement, certain calculations shall be made
on a pro forma basis.


(b) All computations of interest and Fees hereunder shall be made on the basis
of a year of 360 days (except for interest calculated by reference to the Prime
Lending Rate, which shall be based on a year of 365 or 366 days, as applicable)
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or Fees are payable.


11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.


(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,


EXCEPT AS OTHERWISE PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Subject to the final
sentence of this clause (a), any legal action or proceeding with respect to this
Agreement or any other Credit Document shall be brought in the Courts of the
State of New York or of the United States for the Southern District of New York,
and, by execution and delivery of this agreement, the Company hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Credit Party
hereby further irrevocably waives any claim that such courts lack jurisdiction
over such Credit Party, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement or any other Credit Document brought
in any of the aforesaid courts, that any such court lacks jurisdiction over such
Credit Party. The Company irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Company at its address set forth opposite its signature belowthe Borrower Notice
Office,



--------------------------------------------------------------------------------



such service to become effective 30 days after such mailing. Nothing herein
shall affect the right of the Administrative Agent under this Agreement, any
Lender or the holder of any Note to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against any Credit
Party in any other jurisdiction in connection with its exercise of rights under
any Security Document or the enforcement of any judgment.


(b) The Company hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
credit document brought in the Courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such Court
that any such action or proceeding brought in any such Court has been brought in
an inconvenient forum.


(c) Each of the parties to this Agreement hereby irrevocably waives all right to
a trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement, the other credit documents or the transactions
contemplated hereby or thereby.


11.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart hereof.


11.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.


11.11 Amendment or Waiver.


(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Company may be released from, this Agreement, the
Subsidiary Guarantee and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders); provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note


beyond the Final Maturity Date, or reduce (or forgive) the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
11.07(a) shall not constitute a reduction in the rate of interest or Fees for
the purposes of this clause (i)), (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under all the
Security Documents, (iii) release all or substantially all of the Guarantors
under the Guarantees, (iv) amend, modify or waive any provision of this Section
11.12 (except for technical amendments with respect to additional extensions of
credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Commitments and the
Loans on the Restatement Effective Date), (v) reduce the percentage specified in
the definition of Required Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the



--------------------------------------------------------------------------------



extensions of Commitments and the Loans are included on the Restatement
Effective Date), (vi) amend the definition of “Interest Period” so as to permit
interest periods in excess of six months without requiring the consent of all
Lenders or (vii) consent to the assignment or transfer by the Company of any of
its rights and obligations under this Agreement; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitment of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment shall not constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of any Commitment of
any Lender shall not constitute an increase of the Commitment of such Lender),
(2) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 10 or any other provision as same relates to the rights or
obligations of the Administrative Agent, or (3) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment or Loans of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender in its capacity
as a Lender more adversely than other affected Lenders shall require the consent
of such Defaulting Lender.


(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (vii), inclusive, of the first proviso to Section 11.11(a), the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Company shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment and/or repay all outstanding Loans of such Lender; provided that,
unless the Commitments which are terminated and Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto; provided, further, that the Company
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 11.11(a).


(c) Notwithstanding anything to the contrary contained above in this Section
11.11, the Administrative Agent and/or the Collateral Agent may (i) enter into
amendments to the Subsidiary Guarantee and the Security Documents for the
purpose of adding additional Subsidiaries of the Company (or other Credit
Parties) as parties thereto and (ii) enter into security documents to satisfy
the requirements of Section 7.11, without the consent of the Required Lenders.


(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the



--------------------------------------------------------------------------------



Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans, respectively,
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the applicable Loans) and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Loans in
effect immediately prior to such refinancing.


11.12 Confidentiality.


(a) Subject to the provisions of clause (b) of this Section 11.12, each Lender
agrees that it will use its reasonable efforts not to disclose without the prior
consent of the Company (other than to its employees, auditors, advisors or
counsel or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 11.12 to the same extent as such Lender) any information with
respect to the Company or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document and which is
designated by the Company to the Lenders in writing as confidential or would
customarily be treated as confidential in banking practice; provided that any
Lender may disclose any such information (a) as has become generally available
to the public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (c) as may be required
or appropriate in respect to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to the Administrative Agent or the Collateral
Agent and (f) to any prospective or actual transferee or participant (or its
investment advisor) in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender; provided that such prospective transferee agrees to maintain the
confidentiality contained in this Section 11.12.


(b) The Company hereby acknowledges and agrees that each Lender may share with
any of its Lending Affiliates any information related to the Company or any of
its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Company, the Company and its
Subsidiaries, provided such Persons shall be subject to the provisions of this
Section
11.13 to the same extent as such Lender).


11.13 Register. The Company hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 11.13, to maintain a register
(the “Register”) on which it will record the Commitment from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Company’s obligations in respect of such Loans. The Register shall be available
for inspection by BorrowerCompany and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice. With respect to any Lender, the transfer of the Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor. The registration of the assignment or transfer of all
or part of any Commitment and Loans shall be recorded by



--------------------------------------------------------------------------------



the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of the assignment or transfer of all or part of a
Loan, or as soon thereafter as practicable, the assigning or transferor Lender
shall surrender the Note evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The Company agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
11.13 other than those resulting from the Administrative Agent’s willful
misconduct or gross negligence.


11.14 USA Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Company that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Company and the other Credit Parties and other information that will allow such
Lender to identify the Company and the other Credit Parties in accordance with
the Patriot Act.


11.15 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.


11.16 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.


11.17 Acknowledgement. The entry into this Agreement and the Borrowing of the
Term B-1 Loans on the Amendment No. 1 Effective Date shall be deemed to be an
amendment, supplementation and modification, and not a Refinancing (as defined
in the ABL/Term Loan Intercreditor Agreement), in accordance with Section 5.3(a)
of the ABL/Term Loan Intercreditor Agreement. The Administrative Agent


shall use good faith efforts to notify the Revolving Credit Agent (as defined in
the ABL/Term Loan Intercreditor Agreement) of this Agreement in accordance with
Section 5.3(b) of the ABL/Term Loan Intercreditor Agreement.


* * *
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.




Address:

OMNOVA SOLUTIONS INC.






--------------------------------------------------------------------------------







175 Ghent Road
Fairlawn, Ohio 44333
Attn: Chief Financial Officer
Phone: 330-869-4232
Fax: 330-869-4544
 

By:
Name:

Title:





with a copy to


175 Ghent Road
Fairlawn, Ohio 44333
Attn: General Counsel
Phone: 330-869-4250
Fax: 330-869-4410


DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent




By:Y Y    
Name:
Title:




By:Y Y    
Name:
Title:


Document comparison by Workshare Compare on Tuesday, March 05, 2013
5:09:56 PM
Input:
Document 1 ID
interwovenSite://CGRNYIMWS/CGRDOCS/10326364/1


Description
#10326364v1<CGRDOCS> - Omnova Exhibit A to
Amendment
Document 2 ID
interwovenSite://CGRNYIMWS/CGRDOCS/10326364/7


Description
#10326364v7<CGRDOCS> - Omnova Exhibit A to
Amendment
Rendering set
Standard


















--------------------------------------------------------------------------------



















Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
 
Deleted cell
 
Moved cell
 
Split/Merged cell
 
Padding cell
 



Statistics:
 
Count
Insertions
102
Deletions
156
Moved from
1
Moved to
1
Style change
0
Format changed
0
Total changes
260




